UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-3690 FIRST INVESTORS TAX EXEMPT FUNDS (Exact name of registrant as specified in charter) 110 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: DECEMBER 31, 2011 DATE OF REPORTING PERIOD: JUNE 30, 2011 Item 1. Reports to Stockholders The semi-annual report to stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the policy of each Fund described in this report to mail only one copy of a Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same address and share the same last name and have invested in a Fund covered by the same document. You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you. In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation. You may request that separate copies of these disclosure documents be mailed to you by writing to us at: Administrative Data Management Corp., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at 1-800-423-4026. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: First Investors Corporation, 110 Wall Street, New York, NY 10005, or by visiting our website at www.firstinvestors.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. It is possible to lose money by investing in any of the Funds. Past performance is no guarantee of future results. A Statement of Additional Information (“SAI”) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about its Trustees. Bond Market Overview FIRST INVESTORS TAX EXEMPT FUNDS Dear Investor: We are pleased to provide you with our report for the first six months of 2011 (“the review period”). Economic Overview The year began with an upbeat forecast for overall economic growth, with companies raising dividends and buying back stock. The investment climate began to change in March, however, as markets became unsettled by several events, including the earthquake in Japan, unrest in the Middle East and the European sovereign debt crisis. Near the end of the review period there was also concern about raising the U.S. debt ceiling and the conclusion of the Federal Reserve’s (the “Fed’s”) quantitative easing program, which had involved large-scale purchases of U.S. Treasury securities. Higher gas prices following unrest in the Middle East and supply chain disruptions due to the earthquake slowed economic growth to below 2% and contributed to a rise in the unemployment rate to 9.2% in the second quarter. The housing market also remained stagnant and state and local governments cut back on spending in response to budget deficits. As a result, interest rates declined in the second quarter and the Fed reaffirmed its commitment to maintain short-term interest rates at exceptionally low levels for an extended period of time. The Bond Market In general, the bond market performed well during the review period as interest rates fell slightly and bond prices increased commensurately. According to Bank of America Merrill Lynch, the broad U.S. bond market returned 2.8%. Riskier sectors tended to have better performance during the period by virtue of their higher yield or “spread.” In particular, Bank of America Merrill Lynch reported high yield bonds gained 4.9%, followed by investment grade corporate bonds at 3.3%, mortgage-backed securities at 2.9%, and U.S. government securities at 2.3%. Money market returns were at or close to zero, reflecting the Fed’s continuation of its very accommodative monetary policy. The municipal bond market in particular had a very strong first half of 2011, returning 4.8% according to Bank of America Merrill Lynch. The first quarter of the year was difficult, as interest rates in general rose. Municipal bond mutual funds in particular experienced substantial net redemptions in part due to dire predictions of defaults by certain high-profile commentators. In the second quarter, as it became clear to investors that those predictions were ill-informed, the market rebounded from oversold levels. 1 Bond Market Overview (continued) FIRST INVESTORS TAX EXEMPT FUNDS In fact, defaults in the municipal bond market during the first half of the year were only $511 million, according to Standard & Poor’s, a third of the total for the same period in 2010, and less than .02% of outstanding municipal debt. The market also benefited from a 44% reduction in new issue supply, the lowest first half of issuance since 2000. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. Sincerely, Clark D. Wagner Director of Fixed Income First Investors Management Company, Inc. July 29, 2011 This Bond Market Overview is not part of the Funds’ financial report and is submitted for the general information of the shareholders of the Funds. It is not authorized for distribution to prospective investors in the Funds, unless preceded or accompanied by an effective prospectus. The views expressed in the Bond Market Overview letter reflect those views of the Director of Fixed Income of First Investors Management Company, Inc. through the end of the period covered. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. This Bond Market Overview may not be relied upon as investment advice or an indication of current or future trading intent on behalf of any Fund. There are a variety of risks associated with investing in mutual funds. For all funds, there is the risk that securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. For stock funds, the risks include market risk (the risk that the entire stock market will decline because of an event such as a deterioration in the economy or a rise in interest rates), as well as special risks associated with investing in certain types of stock funds, such as small-cap, global or international funds. For bond funds, the risks include interest rate risk and credit risk. Interest rate risk is the risk that bonds will decrease in value as interest rates rise. As a general matter, bonds with longer maturities fluctuate more than bonds with shorter maturities in reaction to changes in interest rates. Credit risk is the risk that bonds will decline in value as the result of a decline in the credit rating of the bonds or the economy as a whole, or that the issuer will be unable to pay interest and/or principal when due. Municipal funds also have the risk that the funds’ returns will be impacted by events that affect the municipal securities market generally or in a particular state. You should consult your prospectus for a precise explanation of the risks associated with your fund. 2 Understanding Your Fund’s Expenses FIRST INVESTORS TAX EXEMPT FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, including a sales charge (load) on purchase payments (on Class A shares only) and a contingent deferred sales charge on redemptions (on Class B shares only); and (2) ongoing costs, including advisory fees; distribution and service fees (12b-1); and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, January 1, 2011, and held for the entire six-month period ended June 30, 2011. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expenses Example: These amounts help you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the “Expenses Paid During Period” shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To estimate the expenses you paid on your account during this period, simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading “Expenses Paid During Period”. Hypothetical Expenses Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio for Class A and Class B shares, and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transaction costs, such as front-end or contingent deferred sales charges (loads). Therefore, the hypothetical expense example is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 3 Fund Expenses (unaudited) TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/11) (6/30/11) (1/1/11–6/30/11) * Expense Example – Class A Shares Actual $1,000.00 $1,041.02 $4.96 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.93 $4.91 Expense Example – Class B Shares Actual $1,000.00 $1,036.20 $8.48 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.46 $8.40 * Expenses are equal to the annualized expense ratio of .98% for Class A shares and 1.68% for Class B shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN STATES Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2011, and are based on the total value of investments. 4 Portfolio of Investments TAX EXEMPT FUND June 30, 2011 Principal Amount Security Value MUNICIPAL BONDS—99.7% Alabama—.7% $5,000M Mobile Public Edl. Bldg. Auth. Rev. 5% 3/1/2033 $ Alaska—1.1% 4,305M Alaska Housing Fin. Corp. Home Mtg. Rev. 5.45% 12/1/2033 4,424,335 3,200M Alaska State Housing Fin. Corp. St. Cap. Proj. 5% 12/1/2027 3,355,456 7,779,791 Arizona—2.6% 5,000M Arizona Health Facs. Auth. Rev. 6% 1/1/2027 5,288,850 7,015M Arizona State Trans. Brd. Hwy. Rev. 5% 7/1/2029 7,437,583 5,000M Salt River Proj. Agric. Impt. & Pwr. Dist. Elec. Sys. Rev. 5% 1/1/2033 5,163,800 17,890,233 Arkansas—.7% 5,000M Pulaski County Children’s Hosp. Rev. 5.5% 3/1/2039 5,100,450 California—2.3% 5,000M California Health Facs. Fing. Auth. Rev. 5.125% 7/1/2031 4,783,000 6,000M California Statewide Cmntys. Dev. Auth. Rev. 5.125% 7/1/2024 6,114,780 5,000M Los Angeles Community College Dist. GO 5% 8/1/2027 5,185,350 16,083,130 Colorado—.7% 4,815M Colorado Health Facs. Auth. Rev. 5.5% 7/1/2034 4,962,580 Connecticut—.9% 6,090M Connecticut State Spl. Tax Oblig. Rev. Trans. Infrast. 6.125% 9/1/2012 6,284,392 District of Columbia—1.6% 5,000M District of Columbia GO 6% 6/1/2021 6,011,000 5,000M District of Columbia Rev. (Medlantic/Helix) 5.5% 8/15/2028 5,201,000 11,212,000 Florida—10.0% 5,000M Broward County Airport Sys. Rev. 5.375% 10/1/2029 5,164,350 6,500M Duval County School Board Master Lease Prog. 5.25% 7/1/2035 6,510,530 5,000M Florida Housing Fin. Corp. Rev. 5% 1/1/2026 5,123,850 5,500M Florida State Board of Education GO 5.5% 6/1/2038 5,909,970 5,000M Florida State Mun. Pwr. Agy. Elec. Rev. 5.5% 10/1/2028 5,307,500 5 Portfolio of Investments (continued) TAX EXEMPT FUND June 30, 2011 Principal Amount Security Value Florida (continued) $5,000M Manatee County School Board Master Lease COP 5.625% 7/1/2031 $ 5,000M Miami-Dade County Prof. Sports Franchise Fac. Tax. Rev. 5.375% 10/1/2028 5,286,100 5,000M Miami-Dade County Pub. Facs. (Jackson Health System) 5.5% 6/1/2029 5,114,050 5,000M Miami-Dade County School Board COP 5.375% 2/1/2034 5,096,400 5,050M Miami-Dade County Spl. Oblig. (Cap. Asset Acquisition) 5% 4/1/2029 5,175,139 5,000M Miami-Dade County Water & Sewer Rev. 5.125% 10/1/2025 5,336,850 5,000M Orange County Sch. Brd. COP 5.5% 8/1/2034 5,125,950 5,000M Port St. Lucie Utility Rev. 5% 9/1/2029 5,125,250 69,449,889 Georgia—7.5% 5,000M Atlanta Airport Revenue 5.25% 1/1/2030 5,214,650 Atlanta Water & Wastewater Revenue: 9,040M 5.5% 11/1/2019 10,344,020 5,000M 5.25% 11/1/2034 5,106,250 7,500M Georgia State Environmental Loan Acquisition Corp. 5.125% 3/15/2031 7,703,625 5,000M JPMorgan Chase Putters 9.472% 1/1/2016* 5,054,000 17,000M Metropolitan Atlanta Rapid Transit Authority Sales Tax Rev. 6% 7/1/2013 18,169,090 51,591,635 Illinois—10.2% Chicago Board of Education Lease Certificates of Participation: 5,000M 6% 1/1/2016 5,716,850 28,200M 6% 1/1/2020 31,708,080 5,000M Chicago O’Hare Airport Rev. 6.5% 1/1/2041 5,500,250 Illinois Finance Auth. Revenue: 5,000M Alexian Rmkt. 5.25% 1/1/2022 5,284,300 5,000M Children’s Mem. Hosp. 5.25% 8/15/2033 5,001,150 7,000M Northwestern Mem. Hosp. 5.75% 8/15/2030 7,418,460 4,000M Regional Transportation Auth. 7.75% 6/1/2019 4,945,960 5,000M Springfield Electric Rev. 5% 3/1/2027 5,083,900 70,658,950 6 Principal Amount Security Value Indiana—3.4% $7,540M Greater Clark County Sch. Bldg. First Mtg. Rev. 5.25% 7/15/2026 $ 7,995,265 6,370M Indiana State Hsg. & Cmnty. Dev. Auth. Mtg. Rev. 6.125% 7/1/2029 6,742,390 8,330M Indianapolis Gas Util. Rev. 5.25% 8/15/2025 8,778,904 23,516,559 Iowa—.3% 2,175M Iowa Fin. Auth. Single Family Mtg. Rev. 5.25% 7/1/2028 2,262,979 Kentucky—1.2% 5,000M Kentucky Eco. Dev. Fin. Auth. (Louisville Arena Proj.) 5.75% 12/1/2028 5,242,150 2,650M Kentucky Hsg. Corp. Hsg. Rev. 5.4% 7/1/2029 2,733,025 7,975,175 Louisiana—.9% 10,250M Regional Trans. Auth. Zero Coupon 12/1/2021 6,024,540 Maine—.6% 3,700M Maine Edl. Ln. Auth. Student Ln. Rev. 5.875% 12/1/2039 3,820,250 Massachusetts—3.1% 5,435M Boston Water & Sewer Rev. 5.75% 11/1/2013 5,765,611 4,775M Massachusetts Edl. Fin. Auth. Loan Rev. 5.25% 1/1/2028 4,875,084 5,000M Massachusetts St. Health & Edl. Facs. Auth Rev. 5% 7/1/2034 5,039,350 5,185M Massachusetts St. Wtr. Res. Auth. ROLS 9.539% 2/1/2016* 5,460,738 21,140,783 Michigan—5.6% 5,000M Detroit Swr. Disp. Rev. 7.5% 7/1/2033 5,853,900 5,000M Detroit Water Supply Sys. Rev. 6.25% 7/1/2036 5,445,900 5,335M Michigan State Environmental Protection Prog. GO 6.25% 11/1/2012 5,525,406 10,000M Michigan State Grant Antic. Bds. 5.25% 9/15/2025 10,593,200 5,000M Michigan State Hosp. Fin. Auth. (Trinity Health) 6.25% 12/1/2028 5,454,350 4,500M Monroe County Economic Dev. Corp. (Detroit Edison Co.) 6.95% 9/1/2022 5,538,195 38,410,951 Minnesota—.5% 3,500M Minnesota St. Office of Higher Education Rev. 5% 11/1/2029 3,555,895 7 Portfolio of Investments (continued) TAX EXEMPT FUND June 30, 2011 Principal Amount Security Value Missouri—.8% $5,000M Missouri State Health & Educ. Facs. Auth. Revenue (St. Luke’s Health) 5.5% 11/15/2028 $ 5,219,650 Montana—.7% 4,410M Montana State Brd. Hsg. Single Family Prog. 5.45% 12/1/2033 4,535,067 New Jersey—.7% 5,000M New Jersey State Higher Educ. Assist. Student Ln. Rev. 5.625% 6/1/2030 5,193,800 New Mexico—1.5% 5,000M Grant County Dept. of Health (Bayard Proj.) 5.25% 7/1/2031 5,107,150 5,000M University of New Mexico Univ. Rev. ROLS 9.539% 6/1/2014* 5,172,100 10,279,250 New York—9.0% 22,000M New York City Municipal Water Fin. Auth. Rev. 6% 6/15/2021 27,859,700 New York State Dorm. Auth. Revenue: 10,000M New York University 5.75% 7/1/2027 11,589,400 5,000M State University 5.875% 5/15/2017 5,786,300 3,130M New York State Mtg. Agy. Rev. 5.8% 10/1/2033 3,292,134 5,000M New York State Thruway Hwy. & Brdg. Tr. Fd. Auth. 5% 4/1/2021 5,443,150 7,780M Port Authority of New York & New Jersey Drivers 9.33% 8/15/2015* 8,492,492 62,463,176 North Carolina—.7% 5,000M Charlotte-Mecklenburg Hospital Auth. Health Care Rev. 5.25% 1/15/2034 5,099,650 North Dakota—1.3% 4,710M Mercer County Pollution Control Rev. (Basin Elec. Pwr. Coop.) 7.2% 6/30/2013 4,978,376 3,990M North Dakota State Hsg. Fin. Agy. Rev. 5.4% 7/1/2028 4,151,276 9,129,652 8 Principal Amount Security Value Ohio—3.9% $5,000M American Mun. Pwr. Rev. (Prairie St. Energy Campus) 5.25% 2/15/2026 $ 6,000M Jefferson County Jail Construction GO 5.75% 12/1/2019 6,653,160 5,000M Ohio State Hospital Facility Health Revenue 5.5% 1/1/2034 5,199,200 Ohio State Housing Fin. Agy. Residential Mtg. Revenue: 3,690M 6.125% 9/1/2028 3,983,392 5,430M 5.85% 9/1/2033 5,761,882 26,875,134 Pennsylvania—2.6% 5,000M Allegheny County Port Authority Special Rev. 5% 3/1/2025 5,235,900 5,000M Philadelphia GO 7.125% 7/15/2038 5,535,000 6,660M Pittsburgh Water & Sewer Auth. Rev. 6.5% 9/1/2013 6,955,837 17,726,737 Puerto Rico—1.4% Puerto Rico Commonwealth General Obligations: 5,000M 5.25% 7/1/2024 5,185,100 5,000M 5.375% 7/1/2030 (when-issued) 4,853,700 10,038,800 Rhode Island—1.1% 7,000M Convention Center Auth. Rev. 5.25% 5/15/2025 7,451,920 South Carolina—.8% 5,000M Piedmont Municipal Power Agency Electric Rev. 5.75% 1/1/2034 5,238,200 Texas—13.7% 10,330M Austin Utilities Systems Rev. 6% 11/15/2013 10,903,935 5,000M Dallas County Util. & Reclamation Dist. GO 5.375% 2/15/2029 5,082,050 Harris County Toll Road Sub. Liens General Obligations: 11,065M 6.5% 8/15/2012 11,832,690 7,000M 6.5% 8/15/2013 7,868,770 5,000M Hitchcock Ind. School District GO 5.25% 2/15/2030 5,361,850 Houston Utilities Systems Revenue: 5,000M Util. Sys. Rev. 5.125% 11/15/2032 5,227,650 5,000M Wtr. and Swr. Rev. 5% 11/15/2027 5,297,450 Houston Water Conveyance System Certificates of Participation: 4,000M 6.25% 12/15/2013 4,331,040 6,035M 6.25% 12/15/2015 6,680,625 5,000M JP Morgan Chase Putters 9.342% 2/1/2030* 5,449,200 9 Portfolio of Investments (continued) TAX EXEMPT FUND June 30, 2011 Principal Amount Security Value Texas (continued) $ 5,745M Medina Valley Indpt. School District GO ROLS 9.539% 8/15/2015* $ 6,180,356 10,000M North Texas Twy. Auth. Rev. 5.125% 1/1/2028 10,162,900 5,000M San Antonio Airport Sys. Rev. 5.25% 7/1/2035 5,135,300 5,000M Waco Ind. School District GO 5.25% 8/15/2030 5,365,800 94,879,616 Utah—.2% 955M Provo Electric System Rev. 10.375% 9/15/2015 1,151,204 Washington—3.5% Washington State ROLS: 5,000M 9.539% 7/1/2014* 5,372,100 5,500M 9.539% 7/1/2016* 6,114,680 Washington State Health Care Facs. Auth. Revenue: 5,000M Catholic Health Initiatives 6.375% 10/1/2033 5,422,950 7,000M Providence Health 5.25% 10/1/2033 7,123,760 24,033,490 West Virginia—.7% 4,500M West Virginia State Hospital Fin. Auth. Hosp. Rev. 5.375% 6/1/2028 4,681,080 Wisconsin—3.2% 12,000M Superior Wisconsin Ltd. Oblig. Rev. (Midwest Energy) 6.9% 8/1/2021 14,848,680 6,905M Wisconsin State General Rev. 5.75% 5/1/2033 7,466,860 22,315,540 Total Value of Municipal Bonds (cost $642,695,833) 99.7 % 689,121,148 Other Assets, Less Liabilities .3 1,983,696 Net Assets 100.0 % $691,104,844 * Inverse floating rate security (see Note 1F). Interest rate is determined and reset periodically and is the rate in effect at June 30, 2011. Summary of Abbreviations: COP Certificate of Participation GO General Obligation ROLS Reset Option Long 10 See notes to financial statements Fund Expenses (unaudited) TAX EXEMPT FUND II The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/11) (6/30/11) (1/1/11–6/30/11) * Expense Example – Class A Shares Actual $1,000.00 $1,044.44 $5.22 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.68 $5.16 Expense Example – Class B Shares Actual $1,000.00 $1,040.96 $8.75 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.21 $8.65 * Expenses are equal to the annualized expense ratio of 1.03% for Class A shares and 1.73% for Class B shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN STATES Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2011, and are based on the total value of investments. 11 Portfolio of Investments TAX EXEMPT FUND II June 30, 2011 Principal Amount Security Value MUNICIPAL BONDS—99.5% Alabama—1.8% $1,000M Alabama State University Rev. 5.25% 9/1/2034 $ 1,036,540 2,500M Birmingham Spl. Care Facs. Fing. Auth. Rev. 6% 6/1/2039 2,661,900 3,698,440 Alaska—2.2% 1,000M Alaska Intl. Airport Rev. 5.75% 10/1/2012* 1,067,240 3,000M Matanuska-Susitna Boro Lease Rev. 6% 9/1/2028 3,379,920 4,447,160 Arizona—4.4% 1,250M Arizona Brd. Regents University Sys. Rev. 6% 7/1/2027 1,393,712 5,000M Arizona State Trans. Brd. Hwy. Rev. 5% 7/1/2029 5,301,200 2,000M Rio Nuevo Multipurpose Facs. Rev. 6.625% 7/15/2025 2,262,900 8,957,812 Arkansas —2.1% 4,220M University of Arkansas Univ. Rev. 5% 11/1/2040 4,355,589 California—1.6% 1,100M Alhambra Sch. District GO 5.25% 8/1/2028 1,152,855 145M California Hlth. Facs. Fing. Auth. Rev. 5.25% 7/1/2038 136,156 2,000M Los Angeles Mun. Impt. Corp. Lease Rev. 5.5% 4/1/2039 2,023,080 3,312,091 Connecticut—.5% 1,000M South Cent. Regl. Wtr. Sys. Auth. Rev. 5.25% 8/1/2030 1,052,400 District of Columbia—1.5% 3,000M Metropolitan Washington, D.C. Airport Auth. Sys. Rev. 5% 10/1/2029 3,113,760 Florida—9.0% Broward County Sch. Brd. Certificates of Participation: 1,000M 5.125% 7/1/2026 1,023,050 1,000M 5.25% 7/1/2027 1,029,280 2,100M Daytona Beach Cap. Impt. Rev. 5% 2/1/2028 2,148,909 12 Principal Amount Security Value Florida (continued) $5,000M Florida State Municipal Power Agy. Rev. 5% 10/1/2028 $ 3,535M Fort Pierce Capital Impt. Rev. 5.875% 9/1/2028 3,821,936 5,000M Orlando & Orange County Expwy. Auth. Rev. 5% 7/1/2028 5,162,800 18,290,775 Georgia—12.2% 5,000M Atlanta Airport Rev. 5.25% 1/1/2030 5,122,150 3,400M Atlanta Water & Wastewater Rev. 6.25% 11/1/2034 3,709,536 3,010M Bibb County Dev. Auth. Rev. 5.75% 7/1/2040 3,101,143 900M Brunswick & Glynn County Wtr. & Swr. Rev. 5% 6/1/2033 921,762 1,500M Cobb County Dev. Auth. Rev. 5.75% 7/15/2039 1,564,695 1,000M Cobb County Hosp. Auth. Rev. (Kennestone Hosp.) 5.25% 4/1/2037 1,032,150 3,500M De Kalb Private Hosp. Auth. Rev. 5% 11/15/2029 3,579,100 1,000M Georgia Municipal Association, Inc. COP (City Court Atlanta Proj.) 5.125% 12/1/2021 1,014,350 2,500M Georgia St. Environmental Ln. Acquisition Corp. 5.125% 3/15/2031 2,567,875 2,000M Medical Ctr. Hospital Auth. Rev. 6.5% 8/1/2038 2,137,100 24,749,861 Hawaii—1.3% 2,500M Hawaii State Harbor Sys. Rev. 5.25% 7/1/2030 2,567,650 Illinois—5.8% Chicago O’Hare Intl. Airport Revenue: 5,000M 5% 1/1/2027 5,112,700 5,000M 6.5% 1/1/2041 5,500,250 1,000M Illinois State Sales Tax Rev. 6% 6/15/2026 1,183,060 11,796,010 Indiana—3.0% 1,030M Baugo School Bldg. Corp. 5.5% 1/15/2012* 1,059,036 1,105M Merrillville Multi-School Building Corp. GO 5.5% 1/15/2012* 1,136,769 Tri-Creek Middle School Bldg. Corp. Revenue: 1,500M 5.25% 7/15/2028 1,569,525 1,000M 5.25% 7/15/2029 1,042,670 1,250M Zionsville Community Schools Bldg. Corp. GO 5.75% 1/15/2012* 1,287,625 6,095,625 13 Portfolio of Investments (continued) TAX EXEMPT FUND II June 30, 2011 Principal Amount Security Value Louisiana—5.1% $1,845M Louisiana Loc. Govt. Env. Facs. & Cmnty. Dev. Auth. Rev. 5.25% 10/1/2021 $ 1,830,424 1,500M Louisiana State Citizens Ppty. Rev. 6.125% 6/1/2025 1,615,140 3,060M Louisiana State GO 5% 9/1/2028 3,308,656 1,000M New Orleans Aviation Brd. Rev. 6% 1/1/2023 1,126,810 2,310M New Orleans Sewer Svc. Rev. 6.25% 6/1/2029 2,441,901 10,322,931 Massachusetts—.9% 1,500M Massachusetts State GO 5.25% 8/1/2022 1,784,130 Michigan—4.8% 1,500M Detroit Distributable St. Aid GO 5% 11/1/2030 1,503,780 1,150M Ferris State University Rev. 5% 10/1/2028 1,185,523 5,000M Lansing Brd. Wtr. & Lt. Utility Sys. Rev. 5.5% 7/1/2041 5,281,550 1,900M Michigan Mun. Bd. Auth. Rev. (Loc. Govt. Ln. Prog.) 5% 5/1/2023 1,800,592 9,771,445 Mississippi—2.4% Mississippi Dev. Bk. Spl. Oblig. Jackson Cnty. Ltd. Tax Revenue: 2,660M 5.375% 7/1/2029 2,814,041 2,000M 5.625% 7/1/2039 2,079,600 4,893,641 Missouri—1.1% 1,000M Independence Sch. Dist. GO 5.25% 3/1/2028 1,121,100 1,000M St. Louis Mun. Fin. Corp. Lease Rev. 5.625% 7/15/2030 1,045,890 2,166,990 Nebraska—2.0% 3,880M Nebraska Investment Fin. Auth. Single-Family Hsg. Rev. 5.7% 9/1/2031 4,121,491 New Jersey—2.5% 1,000M New Jersey Health Care Facs. Fing. Auth. Rev. 5.25% 1/1/2031 1,019,010 4,000M New Jersey State Trans. Auth. Trust Fd. Rev. 5.5% 12/15/2038 4,121,880 5,140,890 14 Principal Amount Security Value New York—2.5% Camden Central School District General Obligations: $ 725M 5.5% 3/15/2016 $ 250M 5.5% 3/15/2017 260,557 4,050M Nassau County GO 5% 4/1/2031 4,126,424 5,142,221 North Carolina—2.0% 1,000M Nash County Ltd. Oblig. Rev. 5% 10/1/2030 1,034,750 3,000M North Carolina Tpk. Auth. Rev. 5.75% 1/1/2039 3,121,260 4,156,010 Ohio—3.9% 2,000M American Mun. Pwr. Rev. (Prairie St. Energy Campus) 5% 2/15/2024 2,112,460 1,065M Hamilton County Sales Tax 5% 12/1/2032 1,075,267 Ohio State Bldg. Auth. State Facs. Revenue: 1,500M 5.5% 4/1/2012* 1,559,235 1,135M 5.25% 4/1/2031 1,195,564 1,890M Summit County Port Auth. Rev. 5.375% 12/1/2030 1,930,540 7,873,066 Pennsylvania—10.1% 5,000M Allegheny County Port. Auth. Spl. Rev. 5.25% 3/1/2024 5,390,700 2,500M Beaver Cnty. GO 5.55% 11/15/2031 2,637,575 1,500M Pennsylvania State Higher Edl. Facs. Auth. Rev. 5.25% 8/15/2025 1,586,850 1,270M Pennsylvania State Tpk. Comm. Oil Franchise Tax Rev. 5% 12/1/2032 1,293,190 3,350M Pittsburgh & Allegheny County Regl. Asset Dist. 5% 2/1/2031 3,399,949 1,000M Scranton Sch. District GO 5.2% 4/1/2031 1,021,020 1,000M State Pub. Sch. Bldg. Auth. Rev. (Philadelphia) 5.25% 6/1/2013* 1,092,880 West Mifflin Area School Dist. General Obligations: 2,910M 5.375% 4/1/2027 3,132,033 1,000M 5.375% 4/1/2028 1,069,200 20,623,397 Puerto Rico—1.1% 1,500M Puerto Rico Commonwealth GO 5.25% 7/1/2024 1,555,530 705M Puerto Rico Indl. Tourist Educ. Med. & Env. Cntl. Facs. 6.25% 7/1/2016 707,348 2,262,878 15 Portfolio of Investments (continued) TAX EXEMPT FUND II June 30, 2011 Principal Amount Security Value Rhode Island—3.2% Rhode Island Hlth. & Edl. Bldg. Corporation: Pub. Schs. Fing. Program: $3,250M 5.25% 5/15/2029 $ 1,600M 5% 5/15/2034 1,566,816 1,415M University of Rhode Island 5.25% 9/15/2029 1,482,609 6,430,952 South Carolina—.1% 150M Piedmont Municipal Pwr. Agy. Elec. Rev. 5% 1/1/2030 152,778 South Dakota—.8% 1,500M South Dakota State Hlth. & Edl. Fac. Auth. Rev. 5.125% 8/1/2028 1,573,440 Texas—7.9% 1,750M Harris County Cultural Ed. Facs. Fin. Corp. Rev. 5.25% 10/1/2029 1,810,235 5,000M Harris County Hlth. Facs. Thermal Util. Rev. 5% 11/15/2032 5,100,100 5,000M Houston Util. Sys. Rev. 5.25% 11/15/2031 5,357,100 1,250M Liberty Hill Indpt. Sch. Dist. GO 5% 8/1/2030 1,331,587 1,000M North Texas Twy. Auth. Rev. 5.5% 9/1/2028 1,107,950 1,250M Parker County GO 5% 2/15/2029 1,302,600 16,009,572 Utah—1.2% Utah Infrastructure Agy. Telecommunications & Franchise Tax Revenue: 1,300M 5.5% 10/15/2030 1,350,102 1,050M 5.25% 10/15/2033 1,050,325 2,400,427 Washington—2.5% 5,000M Washington State Health Care Facs. Auth. Rev. 5.25% 10/1/2033 5,088,400 Total Value of Municipal Bonds (cost $193,236,597) 99.5 % 202,351,832 Other Assets, Less Liabilities .5 1,060,175 Net Assets 100.0 % $203,412,007 * Municipal Bonds which have been prerefunded are shown maturing at the prerefunded call date. Summary of Abbreviations: COP Certificate of Participation GO General Obligation 16 See notes to financial statements Fund Expenses (unaudited) CALIFORNIA TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/11) (6/30/11) (1/1/11–6/30/11) * Expense Example – Class A Shares Actual $1,000.00 $1,037.33 $5.25 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.63 $5.21 Expense Example – Class B Shares Actual $1,000.00 $1,033.63 $8.77 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.16 $8.70 * Expenses are equal to the annualized expense ratio of 1.04% for Class A shares and 1.74% for Class B shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2011, and are based on the total value of investments. 17 Portfolio of Investments CALIFORNIA TAX EXEMPT FUND June 30, 2011 Principal Amount Security Value MUNICIPAL BONDS—97.4% Certificates of Participation—13.3% $ 500M Castaic Lake Water Agency Water Sys. Impt. Proj. 7% 8/1/2012 $ 534,400 1,000M El Dorado Irrigation District 6.25% 8/1/2029 1,054,480 750M Los Angeles Real Property Prog. 5.3% 4/1/2022 769,065 1,000M Mojave Water Agency 5.5% 6/1/2029 1,046,900 1,000M West Contra Costa Healthcare 5.375% 7/1/2024 1,021,640 4,426,485 Education—1.5% 500M California Educational Facs. Auth. Rev. 5.25% 12/1/2031 514,330 General Obligations—24.7% 1,000M Alhambra Unified School District 5.25% 8/1/2028 1,048,050 1,000M Chico Unified School District 5% 8/1/2026 1,034,610 1,000M College of the Sequoias 5.25% 8/1/2029 1,025,840 1,000M Corona-Norco Unified School District 5.125% 8/1/2029 1,031,100 650M Jefferson Unified High Sch. District (San Mateo Cnty.) 6.25% 2/1/2016 736,495 1,000M Lake Tahoe Unified School District 5.375% 8/1/2029 1,049,800 750M Natomas Unified School District 5.95% 9/1/2021 817,635 1,000M San Bernardino Cmnty. College District 6.5% 8/1/2028 1,149,900 364M Walnut Valley School District 7.2% 2/1/2016 376,973 8,270,403 Health Care—12.4% California Health Facs. Fin. Auth. Revenue: 1,000M Children’s Hospital Los Angeles 5.125% 7/1/2031 956,600 1,000M Providence Health Services 6.5% 10/1/2033 1,119,230 500M Stanford Hospital 5.25% 11/15/2031 508,485 California Statewide Communities Dev. Auth. Revenue: 1,000M St. Joseph’s 5.125% 7/1/2024 1,019,130 500M Sutter Health 5.5% 8/15/2026 525,210 4,128,655 Housing—2.8% 1,000M California Hsg. Fin. Agy. Rev. 5.2% 8/1/2028 933,700 18 Principal Amount Security Value Transportation—15.6% $1,000M Los Angeles Dept. of Airports Rev. 5.25% 5/15/2033 $ 1,035,440 1,000M Riverside County Trans. Commission Sales Tax Rev. 5% 6/1/2032 1,006,040 1,000M Sacramento County Airport Sys. Rev. 5.5% 7/1/2034 1,021,240 1,000M San Francisco City & County Airport Rev. 5.25% 5/1/2025 1,055,390 1,000M San Joaquin County Trans. Auth. Sales Tax 5.75% 3/1/2028 1,092,550 5,210,660 Utilities—16.7% 500M Anaheim Public Fing. Auth. Rev. 5% 10/1/2031 509,435 750M Bakersfield Wastewater Rev. 5% 9/15/2028 773,550 1,000M Imperial Irrigation District Elec. Rev. 6.25% 11/1/2031 1,113,180 1,000M Los Angeles Wastewater System Rev. 5% 6/1/2027 1,059,350 500M Metropolitan Water Dist. So. Cal. 5% 7/1/2029 536,965 515M South Gate Public Fing. Auth. Wtr. Rev. 6% 10/1/2012 529,755 1,000M Tuolumne Wind Proj. Auth. 5.625% 1/1/2029 1,071,950 5,594,185 Other Revenue—10.4% 1,000M Long Beach Fing. Auth. Rev. 6% 11/1/2017 1,069,100 1,000M Los Angeles Mun. Impt. Corp. Lease Rev. 5.5% 4/1/2028 1,041,180 500M Sacramento Area Flood Control Agency 5.5% 10/1/2028 545,795 700M San Mateo Joint Powers Auth. Lease Rev. 6.5% 7/1/2015 802,571 3,458,646 Total Value of Municipal Bonds (cost $31,106,897) 97.4 % 32,537,064 Other Assets, Less Liabilities 2.6 880,153 Net Assets 100.0 % $33,417,217 See notes to financial statements 19 Fund Expenses (unaudited) CONNECTICUT TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/11) (6/30/11) (1/1/11–6/30/11) * Expense Example – Class A Shares Actual $1,000.00 $1,040.80 $5.21 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.68 $5.16 Expense Example – Class B Shares Actual $1,000.00 $1,037.74 $8.74 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.21 $8.65 * Expenses are equal to the annualized expense ratio of 1.03% for Class A shares and 1.73% for Class B shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2011, and are based on the total value of investments. 20 Portfolio of Investments CONNECTICUT TAX EXEMPT FUND June 30, 2011 Principal Amount Security Value MUNICIPAL BONDS—99.1% Education—26.3% Connecticut St. Hlth. & Educ. Facs. Auth. Revenue: $1,000M Loomis Chafee School 5% 7/1/2030 $ 1,023,410 1,000M Quinnipiac University 5.75% 7/1/2033 1,048,360 1,000M Renbrook School 5% 7/1/2030 993,330 1,000M Salisbury School 5% 7/1/2028 1,051,510 1,000M Trinity College Series “H” 5% 7/1/2019 1,092,550 1,000M Wesleyan University 5% 7/1/2035 1,035,550 1,000M Westminster School 5% 7/1/2037 990,660 University of Connecticut: 600M Student Fees Rev. 5.25% 11/15/2021 636,258 1,000M University Rev. 4.75% 2/15/2029 1,040,490 8,912,118 General Obligations—23.7% 1,000M Bridgeport 5% 12/1/2023 1,058,850 650M Connecticut State 6% 3/15/2012 676,286 600M Glastonbury 5% 6/15/2013* 657,150 1,000M Hartford 5% 4/1/2031 1,027,520 New Britain: 225M 6% 3/1/2012 232,776 1,000M 4.75% 4/1/2028 1,063,760 1,500M New Haven 5% 3/1/2026 1,574,385 South Windsor: 525M 5% 2/15/2029 548,636 525M 5% 2/15/2030 546,383 580M Stratford 5% 12/15/2023 621,719 8,007,465 Health Care—16.8% Connecticut State Hlth. & Educ. Facs. Auth. Revenue: 180M Bridgeport Hospital 6.5% 7/1/2012 180,668 Child Care Facilities Program: 400M 5.5% 7/1/2019 400,396 1,000M 6% 7/1/2038 1,068,510 1,000M Children’s Medical Center 5% 7/1/2021 1,009,150 500M Stamford Hospital 5% 7/1/2030 511,275 1,000M William W. Backus Hospital 5% 7/1/2025 1,038,270 21 Portfolio of Investments (continued) CONNECTICUT TAX EXEMPT FUND June 30, 2011 Principal Amount Security Value Health Care (continued) Yale-New Haven Hospital: $500M 5% 7/1/2026 $512,210 500M 5.25% 7/1/2030 513,350 445M Puerto Rico Indl. Tourist Educ. Med. & Env. Cntl. Facs. 6.25% 7/1/2016 446,482 5,680,311 Housing—5.5% 1,750M Connecticut State Hsg. Fin. Auth. Next Steps 7, 5% 6/15/2024 1,870,330 Transportation—8.4% Connecticut State Special Tax Obligation Revenue: 170M Fuel Tax & Transit Rev. 6.125% 9/1/2012 175,426 Transportation Infrastructure: 1,000M 5% 11/1/2025 1,084,680 1,000M 5% 8/1/2027 1,063,790 500M Puerto Rico Comwlth. Hwy. & Trans. Auth. Rev. 5.5% 7/1/2029 523,980 2,847,876 Utilities—9.1% 1,000M Greater New Haven Wtr. Poll. Ctl. Auth. 5% 8/15/2035 1,001,300 1,000M Puerto Rico Commonwealth Aqueduct & Swr. Auth. Rev. 5% 7/1/2025 1,015,040 1,000M South Central Connecticut Regl. Wtr. Auth. Rev. 5.25% 8/1/2029 1,056,600 3,072,940 Other Revenue—9.3% 1,000M Capital City Econ. Dev. Auth. Pkg. & Energy Fee Rev. 5.75% 6/15/2034 1,076,110 500M Puerto Rico Pub. Bldgs. Auth. Rev. 6% 7/1/2028 526,825 1,500M Puerto Rico Sales Tax Fing. Rev. 5.75% 8/1/2037 1,530,990 3,133,925 Total Value of Municipal Bonds (cost $32,164,999) 99.1 % 33,524,965 Other Assets, Less Liabilities .9 306,668 Net Assets 100.0 % $33,831,633 * Municipal Bonds which have been prerefunded are shown maturing at the prerefunded call date. 22 See notes to financial statements Fund Expenses (unaudited) MASSACHUSETTS TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/11) (6/30/11) (1/1/11–6/30/11) * Expense Example – Class A Shares Actual $1,000.00 $1,043.54 $5.47 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.43 $5.41 Expense Example – Class B Shares Actual $1,000.00 $1,040.87 $9.01 Hypothetical (5% annual return before expenses) $1,000.00 $1,015.96 $8.90 * Expenses are equal to the annualized expense ratio of 1.08% for Class A shares and 1.78% for Class B shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2011, and are based on the total value of investments. 23 Portfolio of Investments MASSACHUSETTS TAX EXEMPT FUND June 30, 2011 Principal Amount Security Value MUNICIPAL BONDS—98.4% Education—23.2% $ 930M Massachusetts Edl. Fing. Auth. Ed. Ln. Revenue 6% 1/1/2028 $ 992,784 1,000M Massachusetts State College Building Auth. 5% 5/1/2035 1,018,170 Massachusetts State Dev. Fin. Agy. Revenue: 750M Boston University 5.6% 10/1/2035 775,702 1,000M Lesley University 5.25% 7/1/2033 1,016,730 1,000M Massachusetts State Hlth. & Educ. Facs. Auth. Revenue 5.5% 11/15/2036 1,091,930 800M University of Massachusetts Bldg. Auth. Rev. 6.875% 5/1/2014 888,384 5,783,700 General Obligations—19.0% 500M Boston 5% 4/1/2019 595,265 Massachusetts State: 1,000M 5.5% 8/1/2030 1,174,550 500M .753% 5/1/2037* 393,130 500M Quincy 5% 12/1/2028 539,515 1,000M Revere Mun. Purpose Loan 5% 4/1/2033 1,020,210 1,000M Worcester 5.5% 8/15/2017 1,004,670 4,727,340 Health Care—10.1% Massachusetts State Hlth. & Educ. Facs. Auth. Revenue: 1,000M Caregroup 5.375% 2/1/2027 1,014,350 1,000M Harvard Pilgrim Health Care 5.25% 7/1/2013 1,003,080 240M Massachusetts General Hospital 6.25% 7/1/2012 244,229 250M Partners Healthcare System 5% 7/1/2034 251,968 2,513,627 Housing—8.2% Massachusetts State Hsg. Fin. Agy. Revenue: 1,000M Multi-Family Housing 5.25% 12/1/2035 1,014,890 1,000M Single Family Housing 5.35% 12/1/2033 1,022,560 2,037,450 24 Principal Amount Security Value Transportation—8.8% Massachusetts Bay Trans. Auth. Revenue: $1,000M Assessment Rev. 5% 7/1/2028 $ 1,070,320 1,000M Sales Tax Rev. 5.25% 7/1/2032 1,128,290 2,198,610 Utilities—20.3% Boston Water & Sewer Commission Revenue: 540M 5.75% 11/1/2013 572,848 250M 5% 11/1/2031 268,202 1,000M Holyoke Gas & Electric Dept. Rev. 5.375% 12/1/2018 1,026,790 1,000M Massachusetts State Water Res. Auth. 5% 8/1/2031 1,061,820 1,000M Puerto Rico Elec. Pwr. Auth. Rev. 5.25% 7/1/2029 998,840 1,000M Springfield Water & Sewer Commn. Rev. 5.75% 10/15/2025 1,126,430 5,054,930 Other Revenue—8.8% 1,000M Massachusetts State Dev. Fin. Agy. Rev. 5.75% 9/1/2025 1,087,170 1,000M Puerto Rico Sales Tax Fing. Rev. 6.5% 8/1/2035 1,090,860 2,178,030 Total Value of Municipal Bonds (cost $23,367,924) 98.4 % 24,493,687 Other Assets, Less Liabilities 1.6 408,259 Net Assets 100.0 % $24,901,946 * Interest rate is determined and reset quarterly by the issuer and is the rate in effect at June 30, 2011. See notes to financial statements 25 Fund Expenses (unaudited) MICHIGAN TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/11) (6/30/11) (1/1/11–6/30/11) * Expense Example – Class A Shares Actual $1,000.00 $1,046.12 $5.53 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.38 $5.46 Expense Example – Class B Shares Actual $1,000.00 $1,042.43 $9.06 Hypothetical (5% annual return before expenses) $1,000.00 $1,015.91 $8.95 * Expenses are equal to the annualized expense ratio of 1.09% for Class A shares and 1.79% for Class B shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2011, and are based on the total value of investments. 26 Portfolio of Investments MICHIGAN TAX EXEMPT FUND June 30, 2011 Principal Amount Security Value MUNICIPAL BONDS—98.5% Education—4.5% $1,000M Ferris State University Revenue 5% 10/1/2028 $1,030,890 General Obligations—35.6% 1,000M Genesee County Sewer Disp. Sys. 5% 11/1/2025 1,053,040 1,000M Goodrich Area School District 5.5% 5/1/2032 1,042,350 330M Gull Lake Community School District Zero Coupon 5/1/2013 305,313 500M Macomb Township School District 5% 1/1/2031 521,120 1,000M Michigan State 5% 11/1/2022 1,082,010 1,000M Montrose Township School District 6.2% 5/1/2017 1,193,370 850M Puerto Rico Commonwealth 5.375% 7/1/2025 879,588 1,000M Troy City School District 5% 5/1/2026 1,029,990 1,000M Wayne Charter County Capital Improvement 5% 2/1/2030 1,022,180 8,128,961 Health Care—9.2% 1,000M Kent Hosp. Fin. Auth. Rev. 5% 11/15/2029 1,006,380 1,000M Michigan St. Hosp. Fin Auth. Rev. 6.25% 12/1/2028 1,090,870 2,097,250 Housing—4.6% 1,000M Michigan St. Hsg. Dev. Auth. Rental Hsg. Rev. 5.5% 10/1/2028 1,036,170 Transportation—4.4% 1,000M Wayne County Airport Auth. Rev. 5% 12/1/2022 1,012,100 Utilities—33.3% 1,000M Detroit Sewer Disposal Revenue 7.5% 7/1/2033 1,170,780 Detroit Water Supply System Revenue: 1,000M 6.5% 7/1/2015 1,113,240 1,000M 5.5% 7/1/2027 1,034,900 1,000M Grand Rapids Water Supply 5% 1/1/2029 1,054,650 1,000M Michigan Municipal Bond Auth. Revenue 5% 10/1/2029 1,064,940 500M Monroe County Economic Dev. Corp. (Detroit Edison Co.) 6.95% 9/1/2022 615,355 500M Saginaw Water Supply Sys. Rev. 5% 7/1/2031 493,465 1,000M Wyandotte Electric Rev. 5.25% 10/1/2028 1,042,910 7,590,240 27 Portfolio of Investments (continued) MICHIGAN TAX EXEMPT FUND June 30, 2011 Principal Amount Security Value Other Revenue—6.9% $500M Detroit Distributable State Aid 5% 11/1/2030 $ 501,260 1,000M Michigan St. Building Auth. Revenue 5.25% 10/15/2025 1,068,990 1,570,250 Total Value of Municipal Bonds (cost $21,172,026) 98.5 % 22,465,861 Other Assets, Less Liabilities 1.5 349,856 Net Assets 100.0 % $22,815,717 28 See notes to financial statements Fund Expenses (unaudited) MINNESOTA TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/11) (6/30/11) (1/1/11–6/30/11) * Expense Example – Class A Shares Actual $1,000.00 $1,049.32 $5.39 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.53 $5.31 Expense Example – Class B Shares Actual $1,000.00 $1,045.87 $8.93 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.06 $8.80 * Expenses are equal to the annualized expense ratio of 1.06% for Class A shares and 1.76% for Class B shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2011, and are based on the total value of investments. 29 Portfolio of Investments ) MINNESOTA TAX EXEMPT FUND June 30, 2011 Principal Amount Security Value MUNICIPAL BONDS—97.6% Certificates of Participation—1.2% $ 250M Minnetonka Indpt. Sch. Dist. #276, 5% 3/1/2029 $ Education—16.0% 750M Minnesota St. Colleges & Univ. Rev. 5% 10/1/2031 800,490 Minnesota State Higher Ed. Facs. Auth. Revenue: 500M Carleton College 5% 1/1/2028 531,765 250M Gustavus Adolfus College 5% 10/1/2031 253,953 500M Macalester College 5% 6/1/2035 518,555 250M University of St. Thomas 5.25% 4/1/2039 253,382 500M Minnesota State Office of Higher Ed. Rev. 5% 11/1/2029 507,985 University of Minnesota: 400M 5.75% 7/1/2017 484,576 250M 5.25% 12/1/2030 276,073 3,626,779 General Obligations—34.5% 500M Bemidji 5% 2/1/2028 536,380 500M Crow Wing County Jail 5% 2/1/2021 535,560 500M Dakota Cnty. Cmnty. Dev. Agy. 5% 1/1/2026 528,770 700M Fairmont Ind. Sch. Dist. #2752, 5% 2/1/2026 760,417 500M Fergus Falls Ind. Sch. Dist. #544, 5% 1/1/2024 545,865 500M Hennepin County 5% 12/1/2025 542,265 750M Kasson & Mantorville Ind. Sch. Dist. #204, 5% 2/1/2024 814,680 260M Mahtomedi Ind. School District #832, 5% 2/1/2017 265,855 750M Minneapolis Special School District #1, 5% 2/1/2020 792,090 500M Minnesota State 5% 6/1/2022 567,605 250M Minnesota State Highway 5% 8/1/2026 271,745 500M New Brighton 5% 2/1/2032 518,080 500M Scott County 5% 12/1/2023 549,680 500M St. Louis County 5% 12/1/2023 551,505 7,780,497 Health Care—17.1% Minneapolis Health Care Sys. Revenue: 500M 5.5% 5/15/2017 516,185 500M 6.5% 11/15/2038 542,385 500M Minneapolis & St. Paul Hsg. & Redev. Auth. Health Care Rev. 5% 8/15/2034 495,570 750M Minnesota St. Agric. & Econ. Dev. Brd. Rev. Health Care 5% 2/15/2030 757,545 30 Principal Amount Security Value Health Care (continued) St. Cloud Health Care Revenue: $250M 5.125% 5/1/2030 $253,800 500M 5.375% 5/1/2031 517,075 750M St. Paul Hsg. & Redev. Auth. Health Care Rev. 5.25% 11/15/2029 776,145 3,858,705 Housing—9.3% Minnesota State Housing Finance Agency: 240M Multi-Family Hsg. 5.05% 7/1/2034 242,266 250M Nonprofit Hsg. Rev. 5% 8/1/2031 256,565 Rental Hsg. Revenue: 250M 5% 8/1/2030 251,987 300M 5.05% 8/1/2031 306,555 610M Single-Family Hsg. Rev. 5.9% 7/1/2028 633,711 400M Minnetonka Multi-Family Housing Rev. (Cedar Hills Proj.) 5.9% 10/20/2019 401,872 2,092,956 Transportation—2.2% 500M Minneapolis & St. Paul Met. Arpts. Comm. Arprt. Rev. 5% 1/1/2026 508,290 Utilities—8.2% 250M Minnesota St. Municipal Pwr. Agy. Elec. Rev. 5.25% 10/1/2035 251,527 Northern Minnesota Municipal Pwr. Agy. Elec. Sys. Revenue: 500M 5% 1/1/2021 549,535 500M 5% 1/1/2026 516,380 500M Southern Minnesota Municipal Pwr. Agy. Supply Sys. Rev. 5.25% 1/1/2030 526,420 1,843,862 Other Revenue—9.1% 600M Blue Earth Cnty. Econ. Dev. Lease Rev. 5% 12/1/2027 621,792 300M Minneapolis Dev. Rev. Ltd. Tax Supported 6.25% 12/1/2030 323,790 1,000M Minnesota State 911 Rev. 5% 6/1/2024 1,106,850 2,052,432 Total Value of Municipal Bonds (cost $20,887,048) 97.6 % 22,030,304 Other Assets, Less Liabilities 2.4 542,858 Net Assets 100.0 % $22,573,162 See notes to financial statements 31 Fund Expenses (unaudited) NEW JERSEY TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/11) (6/30/11) (1/1/11–6/30/11) * Expense Example – Class A Shares Actual $1,000.00 $1,037.94 $5.10 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.78 $5.06 Expense Example – Class B Shares Actual $1,000.00 $1,035.14 $8.63 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.31 $8.55 * Expenses are equal to the annualized expense ratio of 1.01% for Class A shares and 1.71% for Class B shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2011, and are based on the total value of investments. 32 Portfolio of Investments NEW JERSEY TAX EXEMPT FUND June 30, 2011 Principal Amount Security Value MUNICIPAL BONDS—99.1% Certificates of Participation—3.9% New Jersey State Equip. Lease Purchase Revenue: $1,000M 5.25% 6/15/2027 $ 1,025,130 1,000M 5.25% 6/15/2028 1,019,840 2,044,970 Education—16.9% New Jersey Economic Dev. Auth. Revenue: 500M Provident Group 5.75% 6/1/2031 484,425 School Facilities: 1,000M 5.5% 9/1/2025 1,084,710 1,000M 5.5% 12/15/2029 1,053,600 New Jersey Educational Facilities Auth. Revenue: 1,000M College of New Jersey 5% 7/1/2035 1,007,930 1,000M New Jersey City Univ. 5% 7/1/2028 1,036,740 1,000M Princeton University 5% 7/1/2034 1,061,230 Rowan University: 1,000M 5% 7/1/2025 1,056,490 1,000M 5% 7/1/2026 1,052,750 1,000M New Jersey State Higher Education Assistance Auth. Loan Rev. 5.625% 6/1/2030 1,038,760 8,876,635 General Obligations—11.9% 1,750M Atlantic City Board of Education 6.1% 12/1/2015 2,012,080 1,000M Bayonne 5.25% 7/1/2027 1,058,550 1,000M Elizabeth 5.25% 4/15/2027 1,064,910 1,000M Jersey City 5% 1/15/2026 1,051,570 1,000M Puerto Rico Commonwealth 6% 7/1/2028 1,037,550 6,224,660 33 Portfolio of Investments (continued) NEW JERSEY TAX EXEMPT FUND June 30, 2011 Principal Amount Security Value Health Care—15.4% New Jersey State Health Care Facs. Fing. Authority Revenue: $ 250M AHS Hosp. Corp. 5.5% 7/1/2031 $ 257,365 1,500M General Hospital Center at Passaic 6% 7/1/2014 1,643,310 2,000M Hackensack Univ. Med. Ctr. 5.25% 1/1/2031 2,038,020 Hospital Asset Transformation Program: 1,000M 5% 10/1/2028 1,017,570 1,000M 5.75% 10/1/2031 1,058,440 1,000M Meridian Health System Oblig. Group 5.625% 7/1/2014 1,003,110 1,000M Virtua Health 5.5% 7/1/2038 1,025,020 8,042,835 Housing—10.7% New Jersey State Hsg. & Mtg. Fin. Agy. Revenue: 2,305M Mtg. Rev. 6.375% 10/1/2028 2,474,879 895M Multi-Family Hsg. 6.05% 11/1/2017 896,906 2,000M Newark Hsg. Auth. Rev. (South Ward Police Facility) 6.75% 12/1/2038 2,256,340 5,628,125 Transportation—8.0% New Jersey St. Trans. Tr. Fd. Auth. Trans. Sys. Revenue: 1,000M 5.5% 12/15/2020 1,116,220 1,000M 5.5% 12/15/2038 1,030,470 1,000M New Jersey St. Turnpike Auth. Rev. 5% 1/1/2031 1,019,070 1,000M Port Authority of New York & New Jersey 5% 10/15/2031 1,044,420 4,210,180 Other Revenue—32.3% 2,500M Atlantic County Impt. Auth. Lux. Tax (Convention Ctr.) 7.4% 7/1/2016 2,890,525 1,000M Cape May County Bridge Commission 5% 6/1/2032 1,026,600 1,665M Cape May County Indl. Poll. Cntl. Fin. Auth. 6.8% 3/1/2021 2,034,946 1,000M Cumberland County Impt. Auth. Rev. 5.125% 1/1/2025 1,054,320 1,000M Essex County Impt. Authority Lease Rev. 5.5% 10/1/2027 1,121,110 1,000M Garden St. Preservation Tr. Open Space & Farmland 5.75% 11/1/2028 1,194,670 Hudson County Impt. Authority Lease Revenue: 1,000M Fac. Lease Rev. 5.375% 10/1/2024 1,087,600 1,000M Harrison Pkg. Fac. 5.125% 1/1/2034 1,028,840 1,000M Middlesex County Impt. Auth. Lease Rev. 5% 12/15/2025 1,087,100 34 Principal Amount Security Value Other Revenue (continued) $1,000M Monmouth County Impt. Auth. Rev. 5% 1/15/2029 $ 1,089,840 1,000M New Jersey Environmental Infrastructure Tr. Rev. 5% 9/1/2027 1,091,360 Puerto Rico Sales Tax Fing. Revenue: 500M 6.5% 8/1/2035 545,430 1,000M 5.75% 8/1/2037 1,020,660 670M Salem County Impt. Auth. Rev. 5.25% 8/15/2032 666,992 16,939,993 Total Value of Municipal Bonds (cost $49,040,691) 99.1 % 51,967,398 Other Assets, Less Liabilities .9 477,464 Net Assets 100.0 % $52,444,862 See notes to financial statements 35 Fund Expenses (unaudited) NEW YORK TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/11) (6/30/11) (1/1/11–6/30/11) * Expense Example – Class A Shares Actual $1,000.00 $1,045.62 $4.97 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.93 $4.91 Expense Example – Class B Shares Actual $1,000.00 $1,041.13 $8.50 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.46 $8.40 * Expenses are equal to the annualized expense ratio of .98% for Class A shares and 1.68% for Class B shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2011, and are based on the total value of investments. 36 Portfolio of Investments NEW YORK TAX EXEMPT FUND June 30, 2011 Principal Amount Security Value MUNICIPAL BONDS—98.7% Education—27.9% $ 500M Albany Indl. Dev. Agy. Civic Fac. Rev. 5.5% 5/1/2032 $ 523,765 1,000M Buffalo & Erie Cnty. Indl. Dev. Corp. Rev. 6% 10/1/2031 1,073,560 1,500M Canton Capital Resource Corp. Student Hsg. Fac. Rev. 5% 5/1/2030 1,513,230 New York State Dormitory Authority Revenue: City University: 3,090M 5.75% 7/1/2013 3,212,040 3,000M 6% 7/1/2020 3,535,050 2,350M Colgate University 6% 7/1/2021 2,802,375 1,000M Fordham University 5% 7/1/2028 1,032,190 1,000M Master Boces Program 5% 8/15/2028 1,045,780 1,610M New York University 6% 7/1/2018 1,962,429 Personal Income Tax Revenue: 2,500M 5% 3/15/2026 2,708,250 3,000M 5.75% 3/15/2036 3,300,180 1,200M Pratt Institute 5% 7/1/2034 1,212,216 School Districts Financing Program: 1,000M Albany 5% 10/1/2031 1,032,340 3,400M Croton Hudson 5.625% 10/1/2029 3,674,380 1,000M Williamsville 5.25% 4/1/2021 1,048,160 500M Skidmore College 5% 7/1/2027 528,420 Special Act School Districts Program: 1,375M 6% 7/1/2012 1,380,541 1,460M 6% 7/1/2013 1,465,884 1,000M St. Johns University 5% 7/1/2024 1,042,330 1,500M State University 5.25% 5/15/2021 1,699,155 3,500M The New School 5.5% 7/1/2043 3,614,100 2,600M Syracuse Indl. Dev. Agy. Sch. Fac. Rev. 5% 5/1/2027 2,739,256 905M Tompkins Cnty. Indl. Dev. Agy. Rev. 5% 7/1/2037 935,824 43,081,455 General Obligations—13.5% Buffalo School District: 1,000M 5.5% 12/15/2011* 1,024,340 2,000M 5.375% 11/15/2017 2,099,940 2,500M 5.375% 11/15/2019 2,621,775 1,000M Monroe County 5% 6/1/2029 1,050,300 4,465M Nassau County 5% 10/1/2029 4,621,856 1,895M New York City 5.75% 8/1/2018 1,991,342 1,540M Niagara Falls Public Improvement 7.5% 3/1/2015 1,820,480 37 Portfolio of Investments (continued) NEW YORK TAX EXEMPT FUND June 30, 2011 Principal Amount Security Value General Obligations (continued) $1,395M North Syracuse Central School Dist. 5% 6/15/2018 $ 1,446,810 1,000M Red Hook Central School Dist. 5.125% 6/15/2017 1,039,580 Yonkers: 1,000M 5.125% 7/1/2016 1,025,130 1,000M 5.25% 7/1/2017 1,022,110 1,000M 5.25% 7/1/2018 1,018,930 20,782,593 Health Care—4.3% 625M Dutchess Cnty. Indl. Dev. Agy. Civic Fac. Rev. 5.5% 4/1/2030 638,350 New York State Dormitory Authority Revenue: 1,000M Mental Health Services 5% 2/15/2033 1,018,840 2,000M New York-Presbyterian Hospital 5.25% 2/15/2024 2,092,900 NYSARC: 1,140M 5% 7/1/2025 1,192,554 500M 6% 7/1/2036 525,915 1,220M United Cerebral Palsy 5.125% 7/1/2021 1,220,805 6,689,364 Housing—2.6% New York City Hsg. Dev. Corp. Revenue: 1,000M Cap. Funding Prog. 5% 7/1/2025 1,036,840 1,840M Multi-Family Hsg. Rev. 5% 11/1/2026 1,881,510 1,115M New York State Mtg. Agy. Mtg. Revenue 5.5% 10/1/2028 1,164,874 4,083,224 Transportation—15.6% Metropolitan Transit Authority of New York: 1,000M Dedicated Tax Rev. 5% 11/15/2031 1,015,240 5,000M Highway Rev. Tolls 5.25% 11/15/2022 5,332,650 2,500M Transit Rev. 5% 11/15/2020 2,602,900 New York State Thruway Authority: 5,000M General Revenue 5% 1/1/2026 5,231,250 3,110M Highway & Bridge Tr. Fd. Auth. 5% 4/1/2027 3,275,805 5,000M Port Authority of New York & New Jersey 5% 10/15/2031 5,222,100 1,420M Triborough Bridge & Tunnel Auth. 6% 1/12012 1,461,549 24,141,494 38 Principal Amount Security Value Utilities—13.1% $ 500M Albany Mun. Wtr. Fin. Auth. Rev. 5% 12/1/2033 $ 519,120 5,000M Long Island Power Auth. Elec. Rev. 5.5% 5/1/2033 5,362,600 3,000M Nassau Cnty. Swr. & Storm Wtr. Fin. Auth. 5.375% 11/1/2028 3,231,180 2,750M New York City Municipal Water Fin. Auth. Rev. 6% 6/15/2021 3,482,463 5,000M Suffolk County Water Auth. Rev. 6% 6/1/2017 5,952,700 1,500M Upper Mohawk Valley Regl. Fin. Auth. 6.25% 4/1/2029 1,672,065 20,220,128 Other Revenue—21.7% 5,000M Erie Cnty. Indl. Dev. Agy. 5.75% 5/1/2026 5,452,500 5,000M JPMorgan Chase Putters 9.332% 12/15/2024** 5,695,800 New York City Indl. Dev. Agy. Revenue: 1,250M Queens Baseball Stadium Pilot 6.125% 1/1/2029 1,312,763 1,000M Yankee Stadium Pilot 7% 3/1/2049 1,106,360 New York City Transitional Fin. Auth. Revenue: 2,500M 5% 2/1/2028 2,704,600 1,000M 5% 11/1/2033 1,050,560 New York State Dormitory Authority Revenue: 5,520M Albany Public Library 5% 7/1/2030 5,503,219 2,500M Court Facs. Lease 5.5% 5/15/2027 2,801,000 540M Judicial Facs. Lease 7.375% 7/1/2016 625,072 2,000M New York State Urban Corp. Dev. Corp. Rev. Personal Income Tax 5% 12/15/2027 2,133,320 5,000M Puerto Rico Sales Tax Fing. Rev. 5.75% 8/1/2037 5,103,300 33,488,494 Total Value of Municipal Bonds (cost $142,538,575) 98.7 % 152,486,752 Other Assets, Less Liabilities 1.3 1,938,303 Net Assets 100.0 % $154,425,055 * Municipal Bonds which have been prerefunded are shown maturing at the prerefunded call date. ** Inverse floating rate security (see Note 1F). Interest rate is determined and reset periodically and is the rate in effect at June 30, 2011. See notes to financial statements 39 Fund Expenses (unaudited) NORTH CAROLINA TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/11) (6/30/11) (1/1/11–6/30/11) * Expense Example – Class A Shares Actual $1,000.00 $1,047.94 $5.28 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.63 $5.21 Expense Example – Class B Shares Actual $1,000.00 $1,044.15 $8.82 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.16 $8.70 * Expenses are equal to the annualized expense ratio of 1.04% for Class A shares and 1.74% for Class B shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2011, and are based on the total value of investments. 40 Portfolio of Investments NORTH CAROLINA TAX EXEMPT FUND June 30, 2011 Principal Amount Security Value MUNICIPAL BONDS—98.3% Certificates of Participation—30.5% Cabarrus County: $1,000M 5.25% 6/1/2027 $ 1,070,190 1,000M 5% 1/1/2029 1,024,180 1,000M Charlotte 5% 6/1/2029 1,036,000 1,000M Durham County 5% 6/1/2027 1,059,260 Harnett County: 500M 5.125% 12/1/2023 526,245 500M 5% 6/1/2027 519,350 1,000M Monroe 5.5% 3/1/2034 1,036,930 1,000M Salisbury 5.625% 3/1/2026 1,086,740 7,358,895 Education—4.4% 1,000M University of North Carolina Sys. Pool Rev. 5% 10/1/2025 1,069,180 General Obligations—5.1% 1,000M Lincoln County 5.5% 6/1/2018* 1,239,400 Health Care—17.1% 1,000M Charlotte-Mecklenburg Hosp. Auth. Health Care Sys. Rev. 5.25% 1/15/2034 1,019,930 1,000M Nash Health Care Sys. Rev. 5.5% 11/1/2026 1,047,000 1,000M New Hanover Cnty. Hosp. Rev. 5% 10/1/2027 1,027,490 1,000M North Carolina Medical Care Community Health Facility Rev. 5.625% 10/1/2029 1,031,020 4,125,440 Transportation—6.6% 1,000M North Carolina Tpk. Auth. Rev. 5.375% 1/1/2026 1,062,720 500M Puerto Rico Commonwealth Hwy. Rev. 5.5% 7/1/2029 523,980 1,586,700 41 Portfolio of Investments (continued) NORTH CAROLINA TAX EXEMPT FUND June 30, 2011 Principal Amount Security Value Utilities—30.4% $1,000M Brunswick County Enterprise Sys. Rev. 5.25% 4/1/2022 $ 1,082,120 1,000M Buncombe County Enterprise Sys. Rev. 5% 7/1/2034 1,037,710 1,000M Concord Utilities Sys. Rev. 5% 12/1/2027 1,058,030 Dare County Utilities Sys. Revenue: 320M 5% 2/1/2030 340,669 465M 5% 2/1/2031 492,021 1,000M North Carolina Eastern Municipal Power Agency Rev. 6% 1/1/2019 1,122,820 1,000M Oak Island Enterprise Sys. Wastewater Rev. 6% 6/1/2034 1,063,010 1,065M Raleigh Comb. Enterprise Sys. Rev. 5% 3/1/2030 1,160,796 7,357,176 Other Revenue—4.2% 1,000M Puerto Rico Sales Tax Fing. Rev. 5.75% 8/1/2037 1,020,660 Total Value of Municipal Bonds (cost $22,267,534) 98.3 % 23,757,451 Other Assets, Less Liabilities 1.7 411,693 Net Assets 100.0 % $24,169,144 * Municipal Bonds which have been prerefunded are shown maturing at the prerefunded call date. 42 See notes to financial statements Fund Expenses (unaudited) OHIO TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/11) (6/30/11) (1/1/11–6/30/11) * Expense Example – Class A Shares Actual $1,000.00 $1,037.94 $5.36 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.53 $5.31 Expense Example – Class B Shares Actual $1,000.00 $1,033.53 $8.87 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.06 $8.80 * Expenses are equal to the annualized expense ratio of 1.06% for Class A shares and 1.76% for Class B shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2011, and are based on the total value of investments. 43 Portfolio of Investments ) OHIO TAX EXEMPT FUND June 30, 2011 Principal Amount Security Value MUNICIPAL BONDS—98.6% Education—16.1% $1,000M Cuyahoga Cmnty. College Dist. General Receipts 5% 12/1/2022 $1,042,840 500M Ohio St. Higher Educational Fac. Rev. (Univ. Dayton Proj.) 5.375% 12/1/2030 513,360 1,000M University Akron Gen. Rcpts. 5% 1/1/2028 1,038,220 1,000M Youngstown State University General Receipts 5.25% 12/15/2029 1,039,850 3,634,270 General Obligations—51.2% 865M Adams County Valley Local School District 7% 12/1/2015 962,096 500M Avon Local School District 6.5% 12/1/2015 594,590 1,000M Beavercreek County School District 5% 12/1/2029 1,056,490 1,000M Beavercreek Local School District 6.6% 12/1/2015 1,144,060 1,000M Cleveland Municipal School District 5.25% 12/1/2023 1,063,750 1,000M Franklin County 5% 12/1/2031 1,044,860 1,000M Greene County 5.25% 12/1/2030 1,046,770 655M Jefferson County Jail Construction 5.75% 12/1/2019 726,303 1,000M Ohio State 5.375% 9/1/2028 1,087,970 Richland County Correctional Facs. Improvement: 400M 6% 12/1/2028 440,788 250M 6.125% 12/1/2033 270,868 1,000M St. Mary’s City School District 5% 12/1/2025 1,051,620 1,000M Wapakoneta City School District 5% 12/1/2025 1,054,080 11,544,245 Health Care—15.7% 500M Franklin County Hosp. Rev. 5% 11/1/2034 496,560 1,000M Lorain County Hosp. Rev. 5% 4/1/2033 987,520 1,000M Montgomery County Rev. 5.5% 5/1/2034 1,032,670 1,000M Ohio St. Higher Educational Fac. Rev. 5.25% 1/1/2033 1,017,060 3,533,810 Housing—6.3% Ohio State Hsg. Fin. Agy. Residential Mtg. Revenue: 735M 6.125% 9/1/2028 793,440 610M 5.45% 9/1/2033 626,750 1,420,190 44 Principal Amount Security Value Utilities—2.4% $ 500M American Mun. Power Rev. 5.375% 2/15/2028 $ 530,100 Other Revenue—6.9% 500M Puerto Rico Sales Tax Fing. Rev. 6.5% 8/1/2035 545,430 1,000M Summit County Port Auth. Rev. 5.375% 12/1/2030 1,021,450 1,566,880 Total Value of Municipal Bonds (cost $21,060,914) 98.6 % 22,229,495 Other Assets, Less Liabilities 1.4 319,605 Net Assets 100.0 % $22,549,100 See notes to financial statements 45 Fund Expenses (unaudited) OREGON TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/11) (6/30/11) (1/1/11–6/30/11) * Expense Example – Class A Shares Actual $1,000.00 $1,045.87 $5.22 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.68 $5.16 Expense Example – Class B Shares Actual $1,000.00 $1,042.20 $8.76 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.21 $8.65 * Expenses are equal to the annualized expense ratio of 1.03% for Class A shares and 1.73% for Class B shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2011, and are based on the total value of investments. 46 Portfolio of Investments OREGON TAX EXEMPT FUND June 30, 2011 Principal Amount Security Value MUNICIPAL BONDS—99.3% Certificates of Participation—2.3% Oregon State Dept. of Administrative Services: $ 500M 5.25% 5/1/2017 $ 500M 5% 5/1/2026 529,470 1,047,710 Education—2.4% 1,000M Oregon State Facs. Auth. Rev. (Reed College) 5% 7/1/2029 1,078,510 General Obligations—49.2% Beaverton School District #48J: 750M 5% 6/1/2031 794,970 1,500M 5.125% 6/1/2036 1,570,770 1,000M Central Oregon Community College Dist. 5% 6/15/2030 1,075,820 1,000M Chemeketa Community College Dist. 5% 6/15/2025 1,086,510 1,000M Clackamas Community College Dist. 5% 5/1/2024 1,060,760 1,000M Clackamas County School Dist. #7J, 5.25% 6/1/2021 1,199,190 Clackamas & Washington Cntys. Sch. Dist. #3: 500M 5% 6/15/2030 533,260 500M 5% 6/15/2032 527,330 1,000M Deschutes & Jefferson Cntys. School Dist. #2J, 6% 6/15/2030 1,132,740 1,000M Gresham 5.375% 6/1/2017 1,040,500 Jackson County School District #549C: 1,000M 5% 12/15/2027 1,069,610 1,000M 5% 6/15/2030 1,055,540 635M Jefferson County School District #509J, 5.25% 6/15/2019 659,708 1,000M Linn Cnty School Dist. #55, 5.5% 6/15/2027 1,192,040 1,225M Newport Zero Coupon 6/1/2029 533,304 1,000M Polk Marion & Benton Cntys. School District #13J, 5% 6/15/2027 1,072,150 1,000M Puerto Rico Commonwealth 5.375% 7/1/2025 1,034,810 500M Redmond Terminal Expansion Project 5% 6/1/2034 505,025 1,000M Salem 5% 6/1/2028 1,076,060 500M Salem-Keizer School District #24J, 5% 6/15/2016 583,030 1,000M Tillamook & Yamhill Counties School District #101, 5% 6/15/2025 1,054,070 600M Washington and Clackamas Counties School District #23 (Tigard) 5.25% 6/1/2016 706,656 1,000M Washington Cnty. School District Zero Coupon 6/15/2023 602,860 1,000M Yamhill County School Dist #40, 5% 6/15/2023 1,093,640 22,260,353 47 Portfolio of Investments (continued) OREGON TAX EXEMPT FUND June 30, 2011 Principal Amount Security Value Health Care—5.7% $1,000M Deschutes County Hosp. Facs. Rev. 5.375% 1/1/2035 $1,010,650 1,000M Medford Hosp. Facs. Auth. Rev. 5.5% 8/15/2028 1,071,400 500M Oregon State Facs. Auth. Rev. 5% 3/15/2030 502,770 2,584,820 Housing—2.0% 875M Oregon State Hsg. & Cmnty. Svcs. Dept. Mtg. Rev. 5.35% 7/1/2030 896,604 Transportation—10.3% Oregon State Department Trans. Hwy. User Tax Revenue: 1,000M 5% 11/15/2028 1,060,050 1,000M 5% 11/15/2031 1,045,180 1,000M Port Portland Airport Rev. 5% 7/1/2029 1,034,910 1,000M Puerto Rico Commonwealth Hwy. & Trans. Auth. Rev. 4.95% 7/1/2026 997,900 500M Redmond Airport Rev. 6% 6/1/2034 507,200 4,645,240 Utilities—15.5% 500M Eugene Electric Rev. 5% 8/1/2030 532,385 750M Lane Cnty. Met. Wastewater 5.25% 11/1/2028 794,617 Portland Sewer System Revenue: 1,000M 4.75% 6/15/2025 1,064,890 1,000M 5% 6/15/2027 1,054,910 1,000M Puerto Rico Commonwealth Aqueduct & Swr. Auth. Rev. 5% 7/1/2028 998,300 1,000M Puerto Rico Elec. Power Auth. Rev. 5.25% 7/1/2029 998,840 500M Puerto Rico Pub. Bldgs. Auth. Electric Rev. 6% 7/1/2028 526,825 1,000M Sunrise Water Authority Water Rev. 5.25% 3/1/2024 1,062,610 7,033,377 48 Principal Amount Security Value Other Revenue—11.9% $1,000M Oregon State Admin. Svcs. Lottery Rev. 5% 4/1/2026 $ 1,082,270 500M Port Morrow Pollution Ctl. Rev. 5% 5/1/2033 505,125 Portland Urban Renewal & Redevelopment: 250M Lents Town Ctr. 5% 6/15/2030 249,537 405M Oregon Conv. Ctr. 5.5% 6/15/2020 406,559 500M Tax Allocation 5.25% 6/15/2030 509,110 1,000M Puerto Rico Pub. Bldgs. Auth. Govt. Facs. Rev. 5.25% 7/1/2027 1,015,660 1,575M Puerto Rico Sales Tax Fing. Rev. 6% 8/1/2042 1,643,497 5,411,758 Total Value of Municipal Bonds (cost $42,664,376) 99.3 % 44,958,372 Other Assets, Less Liabilities .7 295,572 Net Assets 100.0 % $45,253,944 See notes to financial statements 49 Fund Expenses (unaudited) PENNSYLVANIA TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/11) (6/30/11) (1/1/11–6/30/11) * Expense Example – Class A Shares Actual $1,000.00 $1,043.34 $5.17 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.73 $5.11 Expense Example – Class B Shares Actual $1,000.00 $1,040.57 $8.70 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.26 $8.60 * Expenses are equal to the annualized expense ratio of 1.02% for Class A shares and 1.72% for Class B shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2011, and are based on the total value of investments. 50 Portfolio of Investments PENNSYLVANIA TAX EXEMPT FUND June 30, 2011 Principal Amount Security Value MUNICIPAL BONDS—101.2% Education—6.6% $500M Lycoming Cnty. Auth. Rev. (Pennsylvania College of Tech.) 5.5% 10/1/2032 $ 516,885 1,000M Northampton Cnty. Auth. Rev. (Lehigh University) 5.5% 11/15/2033 1,069,400 500M Philadelphia Auth. Rev. (Temple University) 5.375% 6/15/2030 467,565 500M State Pub. Sch. Bldg. (Northampton County Community College) 5.5% 3/1/2031 518,365 2,572,215 General Obligations—36.2% 1,000M Beaver County 5.55% 11/15/2031 1,055,030 1,000M Boyertown Area School District 5% 10/1/2023 1,062,250 1,000M Centennial Bucks County School District 5.125% 12/15/2032 1,042,100 1,000M Daniel Boone Area School District 5% 8/15/2029 1,037,240 1,000M East Stroudsburg Area School District 5% 9/1/2029 1,038,690 1,000M Easton Area School District 5.2% 4/1/2028 1,056,460 1,000M Methacton School District 6.375% 3/1/2024 1,159,830 1,000M Mifflin County 5.5% 9/1/2020 1,007,110 1,000M Philadelphia 7% 7/15/2028 1,125,770 1,000M Philadelphia School District 6% 9/1/2038 1,050,640 350M Pittsburgh 5.5% 9/1/2014 370,107 1,000M Reading 6.25% 11/1/2033 1,078,760 1,000M Scranton School District 5% 7/15/2027 1,042,130 1,000M West Mifflin Area School District 5.375% 4/1/2028 1,069,200 14,195,317 Health Care—19.4% 1,000M Allegheny County Hosp. Dev. Auth. Rev. 5.375% 8/15/2029 1,024,730 705M Berks County Municipal Auth. Hosp. Rev. 5.7% 10/1/2014 753,194 1,000M Geisinger Auth. Hlth. Systems Rev. 5.125% 6/1/2034 1,017,210 Pennsylvania State Higher Educ. Facs. Auth. Hlth. Services Revenue: 1,000M Allegheny Delaware 5.7% 11/15/2011 † 998,410 University of Pa. Health Sys. Revenue: 1,000M 5.5% 8/15/2018 1,173,840 500M 5.25% 8/15/2026 526,460 1,000M South Fork Municipal Auth. Hosp. Rev. 5.375% 7/1/2035 1,002,830 1,000M Southcentral Gen. Auth. Rev. 6% 6/1/2025 1,096,450 7,593,124 51 Portfolio of Investments (continued) PENNSYLVANIA TAX EXEMPT FUND June 30, 2011 Principal Amount Security Value Housing—1.3% $ 500M Reading Housing Auth. Multi-Family Hsg. Mtg. Rev. 5.25% 6/1/2032 $504,785 Transportation—10.8% 1,000M Allegheny County Port. Auth. Spl. Rev. 5.25% 3/1/2024 1,078,140 Pennsylvania State Turnpike Comm. Tpk. Revenue: 1,000M 6% 6/1/2028 1,092,960 1,000M 5% 6/1/2029 1,025,260 1,000M Philadelphia Airport Rev. 5.375% 6/15/2029 1,045,000 4,241,360 Utilities—16.5% 1,000M Bucks County Water & Sewer Auth. Rev. 5% 12/1/2035 1,022,970 1,000M Commonwealth Financing Auth. Rev. 5% 6/1/2031 1,023,930 1,000M Erie Water Auth. Rev. 5% 12/1/2031 1,034,330 2,250M Pittsburgh Water & Sewer Auth. Rev. 6.5% 9/1/2013 2,375,335 1,000M Scranton Sewer Auth. Rev. 5.25% 12/1/2031 1,005,940 6,462,505 Other Revenue—10.4% 1,000M Erie Parking Auth. Facs. Rev. 5.2% 9/1/2035 1,030,820 1,000M Philadelphia Redev. Neighborhood Transformation 5.5% 4/15/2019 1,023,430 1,000M Puerto Rico Sales Tax Fing. Rev. 5.75% 8/1/2037 1,020,660 1,000M Washington County Indl. Dev. Auth. (West Penn Pwr. Co.) 6.05% 4/1/2014 1,001,900 4,076,810 Total Value of Municipal Bonds (cost $37,574,912) 101.2 % 39,646,116 Excess of Liabilities Over Other Assets (1.2 ) (454,014) Net Assets 100.0 % $39,192,102 † Payments of principal and interest are being made by Municipal Bond Investors Assurance Insurance Corporation, the provider of the credit support. 52 See notes to financial statements Fund Expenses (unaudited) VIRGINIA TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/11) (6/30/11) (1/1/11–6/30/11) * Expense Example – Class A Shares Actual $1,000.00 $1,042.83 $5.22 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.68 $5.16 Expense Example – Class B Shares Actual $1,000.00 $1,039.16 $8.75 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.21 $8.65 * Expenses are equal to the annualized expense ratio of 1.03% for Class A shares and 1.73% for Class B shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2011, and are based on the total value of investments. 53 Portfolio of Investments VIRGINIA TAX EXEMPT FUND June 30, 2011 Principal Amount Security Value MUNICIPAL BONDS—98.4% Education—9.1% $1,000M University of Virginia University Revs. 5% 6/1/2037 $1,027,690 Virginia St. Public School Authority Revenue: 1,000M 5% 8/1/2026 1,064,750 1,000M 5% 8/1/2028 1,084,650 3,177,090 General Obligations—18.0% 1,000M Danville 5% 8/1/2029 1,096,330 500M Hanover Cnty. 5.25% 1/15/2031 552,715 1,000M Harrisonburg Public Safety & Steam Plant 5% 7/15/2012* 1,059,840 1,000M Hopewell 5.875% 7/15/2034 1,074,450 500M Powhatan Cnty. 5% 1/15/2032 529,005 900M Roanoke Public Impt. 5.25% 10/1/2012* 965,043 1,000M Waynesboro 5% 1/15/2034 1,012,280 6,289,663 Health Care—9.4% 1,000M Fairfax Cnty. Indl. Dev. Auth. Rev. 5.25% 5/15/2026 1,066,970 Roanoke Industrial Development Authority: 1,000M Carilion Health Sys. 5.5% 7/1/2021 1,033,260 1,000M Roanoke Memorial Hosp. Proj. 6.125% 7/1/2017 1,186,070 3,286,300 Housing—3.0% 980M Virginia State Hsg. Dev. Auth. Single-Family Mtg. Rev. 6% 7/1/2025 1,060,742 Transportation—11.9% 1,000M Capital Regional Airport Rev. 5% 7/1/2024 1,058,980 1,000M Metropolitan Washington, D.C. Airport Auth. Sys. Rev. 5% 10/1/2026 1,054,890 1,000M Norfolk Airport Auth. 5.375% 7/1/2015 1,000,140 1,000M Washington DC Met. Area Trans. Auth. Rev. 5.25% 7/1/2029 1,064,100 4,178,110 Utilities—22.9% 1,000M Hampton Roads Sanitation Dist. Wastewater Rev. 5% 4/1/2033 1,042,070 500M Hopewell Swr. Sys. Rev. 5% 7/15/2033 513,095 1,000M Norfolk Water Rev. 5.875% 11/1/2015 1,021,140 500M Powhatan Cnty. Econ. Dev. Auth. Lease Rev. 5.125% 7/15/2018 514,325 700M Puerto Rico Commonwealth Aqueduct & Swr. Auth. Rev. 5% 7/1/2028 698,810 54 Principal Amount Security Value Utilities (continued) $1,000M Richmond Public Util. Rev. 5% 1/15/2040 $1,034,570 1,000M Upper Occoquan Sewer Auth. Rev. 5% 7/1/2024 1,079,650 Virginia St. Res. Auth. Infrastructure Revenue: 1,000M 5% 11/1/2029 1,069,880 1,000M 5% 11/1/2033 1,045,830 8,019,370 Other Revenue—24.1% Arlington Cnty. Indl. Dev. Auth. Revenue: 500M 5% 2/15/2029 535,960 500M 5% 2/15/2030 527,005 1,000M Bedford County Econ. Dev. Auth. Lease Rev. 5.25% 5/1/2031 1,024,570 250M Hanover Cnty. Economic Dev. Auth. Rev. 5% 4/1/2030 266,575 1,000M New Kent Cnty. Economic Dev. Auth. Lease Rev. 5% 2/1/2024 1,058,920 850M Puerto Rico Sales Tax Fing. Rev. 5.75% 8/1/2037 867,561 1,000M Roanoke Cnty. Econ. Dev. Auth. Lease Rev. 5% 10/15/2027 1,057,140 1,000M Southwest Regional Jail Authority Rev. 5.125% 9/1/2021 1,016,900 1,000M Stafford County Indl. Dev. Authority Rev. 5.25% 8/1/2031 1,022,090 1,000M Washington Cnty. Indl. Dev. Auth. 5.25% 8/1/2030 1,042,510 8,419,231 Total Value of Municipal Bonds (cost $32,737,745) 98.4 % 34,430,506 Other Assets, Less Liabilities 1.6 558,111 Net Assets 100.0 % $34,988,617 * Municipal Bonds which have been prerefunded are shown maturing at the prerefunded call date. See notes to financial statements 55 Statements of Assets and Liabilities FIRST INVESTORS TAX EXEMPT FUNDS June 30, 2011 SINGLE STATE TAX EXEMPT FUND TAX EXEMPT TAX EXEMPT II CALIFORNIA CONNECTICUT MASSACHUSETTS MICHIGAN MINNESOTA Assets Investments in securities: At identified cost $ 642,695,833 $ 193,236,597 $ 31,106,897 $ 32,164,999 $ 23,367,924 $ 21,172,026 $ 20,887,048 At value (Note 1A) $ 689,121,148 $ 202,351,832 $ 32,537,064 $ 33,524,965 $ 24,493,687 $ 22,465,861 $ 22,030,304 Cash — — 384,597 — 51,694 44,594 252,793 Receivables: Interest. 12,042,695 2,856,330 563,628 608,944 390,489 321,812 325,174 Investment securities sold — 2,226,017 — 743,438 — 522,585 — Shares sold 87,639 149,770 50,386 39,328 85,475 1,082 188 Other assets 95,794 26,703 4,255 4,891 3,392 3,704 2,915 Total Assets 701,347,276 207,610,652 33,539,930 34,921,566 25,024,737 23,359,638 22,611,374 Liabilities Cash overdraft 2,577,280 3,167,657 — 195,668 — — — Payables: Investment securities purchased 4,863,750 — — 102,792 — 498,115 — Dividends payable 598,137 128,085 64,628 21,351 17,714 19,243 16,209 Shares redeemed. 1,809,261 779,464 31,063 741,720 81,910 4,830 957 Accrued advisory fees 314,562 92,475 15,085 15,574 11,313 10,416 10,207 Accrued shareholder servicing costs. 31,387 12,349 1,665 1,374 1,322 1,382 941 Accrued expenses 48,055 18,615 10,272 11,454 10,532 9,935 9,898 Total Liabilities 10,242,432 4,198,645 122,713 1,089,933 122,791 543,921 38,212 Net Assets $ 691,104,844 $ 203,412,007 $ 33,417,217 $ 33,831,633 $ 24,901,946 $ 22,815,717 $ 22,573,162 Net Assets Consist of: Capital paid in $ 648,663,120 $ 198,651,093 $ 32,390,770 $ 32,576,871 $ 23,995,161 $ 21,591,525 $ 21,523,387 Undistributed net investment income 293,533 68,617 26,016 27,282 42,581 1,613 36,811 Accumulated net realized loss on investments and swap agreements (4,277,124 ) (4,422,938 ) (429,736 ) (132,486 ) (261,559 ) (71,256 ) (130,292 ) Net unrealized appreciation in value of investments 46,425,315 9,115,235 1,430,167 1,359,966 1,125,763 1,293,835 1,143,256 Total $ 691,104,844 $ 203,412,007 $ 33,417,217 $ 33,831,633 $ 24,901,946 $ 22,815,717 $ 22,573,162 Net Assets: Class A $ 688,160,554 $ 198,709,003 $ 32,907,956 $ 33,096,980 $ 24,483,800 $ 22,438,114 $ 22,463,177 Class B $ 2,944,290 $ 4,703,004 $ 509,261 $ 734,653 $ 418,146 $ 377,603 $ 109,985 Shares of beneficial interest outstanding (Note 2): Class A 71,639,819 12,785,105 2,774,198 2,508,927 2,117,189 1,879,243 1,862,218 Class B 306,933 302,813 42,906 55,745 36,156 31,651 9,119 Net asset value and redemption price per share – Class A . $ 9.61 $ 15.54 $ 11.86 $ 13.19 $ 11.56 $ 11.94 $ 12.06 Maximum offering price per share – Class A (Net asset value/.9425)* $ 10.20 $ 16.49 $ 12.58 $ 13.99 $ 12.27 $ 12.67 $ 12.80 Net asset value and offering price per share – Class B (Note 2) $ 9.59 $ 15.53 $ 11.87 $ 13.18 $ 11.57 $ 11.93 $ 12.06 *On purchases of $100,000 or more, the sales charge is reduced. 56 See notes to financial statements 57 Statements of Assets and Liabilities FIRST INVESTORS TAX EXEMPT FUNDS June 30, 2011 SINGLE STATE TAX EXEMPT FUND NEW JERSEY NEW YORK NORTH CAROLINA OHIO OREGON PENNSYLVANIA VIRGINIA Assets Investments in securities: At identified cost $ 49,040,691 $ 142,538,575 $ 22,267,534 $ 21,060,914 $ 42,664,376 $ 37,574,912 $ 32,737,745 At value (Note 1A) $ 51,967,398 $ 152,486,752 $ 23,757,451 $ 22,229,495 $ 44,958,372 $ 39,646,116 $ 34,430,506 Cash — — 114,254 173,384 — 396,221 — Receivables: Interest. 849,859 2,203,758 332,718 203,087 436,246 503,487 641,494 Shares sold 360 14,647 47 145 58,029 12,710 6,740 Other assets 7,278 20,659 3,529 3,222 5,714 5,630 4,683 Total Assets 52,824,895 154,725,816 24,207,999 22,609,333 45,458,361 40,564,164 35,083,423 Liabilities Cash overdraft 283,789 27,154 — — 138,839 — 13,332 Payables: Dividends payable 52,173 145,540 17,247 16,237 24,442 54,555 33,438 Shares redeemed. 5,677 33,559 — 23,000 7,550 1,286,084 20,104 Accrued advisory fees 23,869 69,911 10,981 10,223 20,414 18,298 15,872 Accrued shareholder servicing costs. 2,290 7,003 1,050 1,099 2,284 1,716 1,538 Accrued expenses 12,235 17,594 9,577 9,674 10,888 11,409 10,522 Total Liabilities 380,033 300,761 38,855 60,233 204,417 1,372,062 94,806 Net Assets $ 52,444,862 $ 154,425,055 $ 24,169,144 $ 22,549,100 $ 45,253,944 $ 39,192,102 $ 34,988,617 Net Assets Consist of: Capital paid in $ 49,577,910 $ 145,977,918 $ 22,755,918 $ 21,554,166 $ 43,244,339 $ 37,131,949 $ 33,698,487 Undistributed net investment income 100,273 170,311 28,500 9,403 15,484 90,291 44,313 Accumulated net realized loss on investments and swap agreements (160,028 ) (1,671,351 ) (105,191 ) (183,050 ) (299,875 ) (101,342 ) (446,944 ) Net unrealized appreciation in value of investments 2,926,707 9,948,177 1,489,917 1,168,581 2,293,996 2,071,204 1,692,761 Total $ 52,444,862 $ 154,425,055 $ 24,169,144 $ 22,549,100 $ 45,253,944 $ 39,192,102 $ 34,988,617 Net Assets: Class A $ 51,609,473 $ 153,251,459 $ 23,478,485 $ 22,134,153 $ 44,532,698 $ 38,380,434 $ 34,545,433 Class B $ 835,389 $ 1,173,596 $ 690,659 $ 414,947 $ 721,246 $ 811,668 $ 443,184 Shares of beneficial interest outstanding (Note 2): Class A 4,036,782 10,720,474 1,744,603 1,800,654 3,365,371 2,990,611 2,672,491 Class B 65,392 82,136 51,294 33,750 54,594 63,237 34,358 Net asset value and redemption price per share – Class A . $ 12.78 $ 14.30 $ 13.46 $ 12.29 $ 13.23 $ 12.83 $ 12.93 Maximum offering price per share – Class A (Net asset value/.9425)* $ 13.56 $ 15.17 $ 14.28 $ 13.04 $ 14.04 $ 13.61 $ 13.72 Net asset value and offering price per share – Class B (Note 2) $ 12.78 $ 14.29 $ 13.46 $ 12.29 $ 13.21 $ 12.84 $ 12.90 *On purchases of $100,000 or more, the sales charge is reduced. 58 See notes to financial statements 59 Statements of Operations FIRST INVESTORS TAX EXEMPT FUNDS Six Months Ended June 30, 2011 SINGLE STATE TAX EXEMPT FUND TAX EXEMPT TAX EXEMPT II CALIFORNIA CONNECTICUT MASSACHUSETTS MICHIGAN MINNESOTA Investment Income Interest income. $ 18,623,707 $ 4,912,461 $ 836,868 $ 842,995 $ 620,835 $ 615,716 $ 532,916 Expenses (Notes 1 and 5): Advisory fees 2,020,080 586,936 96,742 102,191 73,519 71,489 65,892 Distribution plan expenses – Class A 1,014,484 285,975 47,569 49,893 35,894 35,114 32,746 Distribution plan expenses – Class B 15,787 24,976 2,673 4,008 2,884 2,102 666 Shareholder servicing costs 224,052 86,961 11,804 9,149 8,651 10,063 6,231 Professional fees. 54,057 16,769 6,708 7,302 6,573 6,705 6,185 Registration fees 27,150 30,577 1,882 1,599 4,117 3,000 1,324 Custodian fees 28,388 11,213 3,108 3,471 2,747 2,590 2,485 Reports to shareholders 13,521 4,902 1,223 1,151 1,101 1,151 988 Trustees’ fees 17,350 4,971 816 872 626 624 558 Other expenses 62,440 23,865 5,740 6,568 5,029 4,109 5,433 Total expenses 3,477,309 1,077,145 178,265 186,204 141,141 136,947 122,508 Less: Expenses waived. (151,511 ) (48,911 ) (8,062 ) (8,516 ) (6,127 ) (5,957 ) (5,491 ) Expenses paid indirectly. (2,990 ) (862 ) (144 ) (150 ) (107 ) (105 ) (96 ) Net expenses 3,322,808 1,027,372 170,059 177,538 134,907 130,885 116,921 Net investment income. 15,300,899 3,885,089 666,809 665,457 485,928 484,831 415,995 Realized and Unrealized Gain (Loss) on Investments and Swap Agreements (Note 4): Net realized loss on: Investments (2,669,957 ) (3,033,479 ) (266,985 ) (37,865 ) (55,766 ) (17,772 ) (61,597 ) Swap agreements (443,967 ) (423,113 ) (31,650 ) (35,870 ) (25,320 ) (28,040 ) — Net realized loss on investments and swap agreements (3,113,924 ) (3,456,592 ) (298,635 ) (73,735 ) (81,086 ) (45,812 ) (61,597 ) Net unrealized appreciation of investments 14,898,062 8,150,780 822,409 782,936 663,662 620,858 723,455 Net gain on investments and swap agreements 11,784,138 4,694,188 523,774 709,201 582,576 575,046 661,858 Net Increase in Net Assets Resulting from Operations $ 27,085,037 $ 8,579,277 $ 1,190,583 $ 1,374,658 $ 1,068,504 $ 1,059,877 $ 1,077,853 60 See notes to financial statements 61 Statements of Operations FIRST INVESTORS TAX EXEMPT FUNDS Six Months Ended June 30, 2011 SINGLE STATE TAX EXEMPT FUND NEW JERSEY NEW YORK NORTH CAROLINA OHIO OREGON PENNSYLVANIA VIRGINIA Investment Income Interest income. $ 1,358,201 $ 3,878,117 $ 596,221 $ 581,788 $ 1,035,989 $ 1,049,181 $ 843,275 Expenses (Notes 1 and 5): Advisory fees 156,112 451,831 71,190 67,784 129,792 118,197 102,773 Distribution plan expenses – Class A 76,539 224,042 34,274 33,223 63,766 57,810 50,697 Distribution plan expenses – Class B 5,057 6,247 4,403 2,233 3,767 4,294 2,299 Shareholder servicing costs 15,313 48,441 6,666 7,910 16,282 12,166 10,668 Professional fees. 8,515 15,135 6,127 6,395 7,573 7,575 7,184 Registration fees 1,324 1,600 1,324 1,324 1,400 1,324 1,324 Custodian fees 4,375 8,644 1,964 2,626 3,762 3,232 3,190 Reports to shareholders 1,525 3,039 1,050 1,065 1,486 1,310 1,218 Trustees’ fees 1,335 3,832 607 584 1,097 1,003 877 Other expenses 8,107 17,900 4,830 4,163 7,266 7,069 5,865 Total expenses 278,202 780,711 132,435 127,307 236,191 213,980 186,095 Less: Expenses waived. (13,009 ) (37,652 ) (5,932 ) (5,649 ) (10,816 ) (9,850 ) (8,564 ) Expenses paid indirectly. (228 ) (661 ) (104 ) (99 ) (191 ) (173 ) (150 ) Net expenses 264,965 742,398 126,399 121,559 225,184 203,957 177,381 Net investment income. 1,093,236 3,135,719 469,822 460,229 810,805 845,224 665,894 Realized and Unrealized Gain (Loss) on Investments and Swap Agreements (Note 4): Net realized gain (loss) on: Investments 19,412 (565,714 ) (81,981 ) (100,930 ) (242,623 ) (38,042 ) (102,438 ) Swap agreements (44,310 ) — (23,210 ) (23,210 ) (44,310 ) — — Net realized loss on investments and swap agreements (24,898 ) (565,714 ) (105,191 ) (124,140 ) (286,933 ) (38,042 ) (102,438 ) Net unrealized appreciation of investments 869,787 4,142,668 756,352 494,823 1,438,326 907,067 856,742 Net gain on investments and swap agreements 844,889 3,576,954 651,161 370,683 1,151,393 869,025 754,304 Net Increase in Net Assets Resulting from Operations $ 1,938,125 $ 6,712,673 $ 1,120,983 $ 830,912 $ 1,962,198 $ 1,714,249 $ 1,420,198 62 See notes to financial statements 63 Statements of Changes in Net Assets FIRST INVESTORS TAX EXEMPT FUNDS SINGLE STATE TAX EXEMPT FUND TAX EXEMPT TAX EXEMPT II CALIFORNIA CONNECTICUT 1/1/11 to 1/1/10 to 1/1/11 to 1/1/10 to 1/1/11 to 1/1/10 to 1/1/11 to 1/1/10 to 6/30/11 12/31/10 6/30/11 12/31/10 6/30/11 12/31/10 6/30/11 12/31/10 Increase (Decrease) in Net Assets From Operations Net investment income $ 15,300,899 $ 31,066,073 $ 3,885,089 $ 7,356,778 $ 666,809 $ 1,219,857 $ 665,457 $ 1,378,515 Net realized gain (loss) on investments and swap agreements (3,113,924 ) (278,280 ) (3,456,592 ) 2,696,234 (298,635 ) (33,482 ) (73,735 ) 41,767 Net unrealized appreciation (depreciation) of investments 14,898,062 (24,431,047 ) 8,150,780 (9,314,944 ) 822,409 (1,074,470 ) 782,936 (1,277,807 ) Net increase in net assets resulting from operations 27,085,037 6,356,746 8,579,277 738,068 1,190,583 111,905 1,374,658 142,475 Distributions to Shareholders Net investment income – Class A (15,316,841 ) (31,074,298 ) (3,871,895 ) (7,256,598 ) (657,783 ) (1,187,777 ) (650,303 ) (1,354,859 ) Net investment income – Class B (59,953 ) (190,140 ) (84,637 ) (228,062 ) (9,194 ) (31,478 ) (12,670 ) (37,606 ) Net realized gains – Class A — (859,831 ) — (3,548,267 ) — (56,800 ) — — Net realized gains – Class B — (5,087 ) — (108,348 ) — (1,221 ) — — Total distributions. (15,376,794 ) (32,129,356 ) (3,956,532 ) (11,141,275 ) (666,977 ) (1,277,276 ) (662,973 ) (1,392,465 ) Trust Share Transactions * Class A: Proceeds from shares sold 14,396,470 34,515,036 19,541,292 54,139,832 2,894,174 6,608,635 1,839,672 4,141,635 Reinvestment of distributions. 11,668,534 24,342,173 3,056,281 8,796,103 479,443 920,248 529,960 1,069,974 Cost of shares redeemed (36,159,934 ) (61,709,857 ) (21,280,065 ) (34,823,127 ) (2,405,791 ) (4,161,774 ) (3,879,742 ) (6,303,666 ) (10,094,930 ) (2,852,648 ) 1,317,508 28,112,808 967,826 3,367,109 (1,510,110 ) (1,092,057 ) Class B: Proceeds from shares sold 213,240 224,490 262,224 1,031,895 3,300 6,200 300 122,516 Reinvestment of distributions. 47,521 161,035 58,977 254,376 5,209 19,263 11,637 30,339 Cost of shares redeemed (1,438,551 ) (2,508,618 ) (1,584,563 ) (3,601,222 ) (181,422 ) (423,177 ) (181,636 ) (797,114 ) (1,177,790 ) (2,123,093 ) (1,263,362 ) (2,314,951 ) (172,913 ) (397,714 ) (169,699 ) (644,259 ) Net increase (decrease) from trust share transactions (11,272,720 ) (4,975,741 ) 54,146 25,797,857 794,913 2,969,395 (1,679,809 ) (1,736,316 ) Net increase (decrease) in net assets 435,523 (30,748,351) 4,676,891 15,394,650 1,318,519 1,804,024 (968,124 ) (2,986,306 ) Net Assets Beginning of period 690,669,321 721,417,672 198,735,116 183,340,466 32,098,698 30,294,674 34,799,757 37,786,063 End of period † $ 691,104,844 $ 690,669,321 $ 203,412,007 $ 198,735,116 $ 33,417,217 $ 32,098,698 $ 33,831,633 $ 34,799,757 †Includes undistributed net investment income of $ 293,533 $ 369,428 $ 68,617 $ 140,060 $ 26,016 $ 26,184 $ 27,282 $ 24,798 * Trust Shares Issued and Redeemed Class A: Sold 1,527,502 3,502,918 1,284,563 3,349,748 248,244 544,985 140,668 308,975 Issued for distributions reinvested 1,231,778 2,477,529 200,340 557,994 41,011 75,810 40,849 79,634 Redeemed. (3,827,090 ) (6,276,652 ) (1,406,665 ) (2,162,328 ) (206,707 ) (342,572 ) (297,673 ) (469,779 ) Net increase (decrease) in Class A trust shares outstanding (1,067,810 ) (296,205 ) 78,238 1,745,414 82,548 278,223 (116,156 ) (81,170 ) Class B: Sold 22,663 22,833 17,342 63,820 283 510 24 9,031 Issued for distributions reinvested 5,030 16,407 3,875 16,110 446 1,582 898 2,260 Redeemed. (153,550 ) (254,495 ) (104,660 ) (222,244 ) (15,631 ) (34,204 ) (14,021 ) (58,944 ) Net decrease in Class B trust shares outstanding (125,857 ) (215,255 ) (83,443 ) (142,314 ) (14,902 ) (32,112 ) (13,099 ) (47,653 ) 64 See notes to financial statements 65 Statements of Changes in Net Assets FIRST INVESTORS TAX EXEMPT FUNDS SINGLE STATE TAX EXEMPT FUND MASSACHUSETTS MICHIGAN MINNESOTA NEW JERSEY 1/1/11 to 1/1/10 to 1/1/11 to 1/1/10 to 1/1/11 to 1/1/10 to 1/1/11 to 1/1/10 to 6/30/11 12/31/10 6/30/11 12/31/10 6/30/11 12/31/10 6/30/11 12/31/10 Increase (Decrease) in Net Assets From Operations Net investment income $ 485,928 $ 1,002,784 $ 484,831 $ 1,082,882 $ 415,995 $ 802,278 $ 1,093,236 $ 2,183,261 Net realized gain (loss) on investments and swap agreements (81,086 ) 67,522 (45,812 ) 279,604 (61,597 ) 33,161 (24,898 ) (20,629 ) Net unrealized appreciation (depreciation) of investments 663,662 (958,619 ) 620,858 (1,012,838 ) 723,455 (722,150 ) 869,787 (1,914,899 ) Net increase in net assets resulting from operations 1,068,504 111,687 1,059,877 349,648 1,077,853 113,289 1,938,125 247,733 Distributions to Shareholders Net investment income – Class A (481,588 ) (958,013 ) (486,249 ) (1,075,064 ) (413,082 ) (783,497 ) (1,068,234 ) (2,117,386 ) Net investment income – Class B (9,630 ) (30,401 ) (7,230 ) (23,427 ) (2,080 ) (6,797 ) (17,659 ) (50,832 ) Net realized gains – Class A — — — (261,398) — Net realized gains – Class B — — — (5,244) — Total distributions. (491,218 ) (988,414 ) (493,479 ) (1,365,133 ) (415,162 ) (790,294 ) (1,085,893 ) (2,168,218 ) Trust Share Transactions * Class A: Proceeds from shares sold 1,184,485 2,814,864 322,604 1,655,194 875,663 2,664,548 2,286,636 3,947,022 Reinvestment of distributions. 374,726 728,315 361,235 1,007,643 316,986 597,752 749,231 1,488,412 Cost of shares redeemed (1,898,905 ) (3,206,084 ) (3,914,114 ) (3,696,501 ) (1,171,717 ) (2,012,697 ) (4,807,164 ) (3,608,226 ) (339,694 ) 337,095 (3,230,275 ) (1,033,664 ) 20,932 1,249,603 (1,771,297 ) 1,827,208 Class B: Proceeds from shares sold 9,300 88,400 — 95,260 — 15,000 63,512 67,561 Reinvestment of distributions. 7,564 21,627 7,113 26,204 2,074 5,813 13,945 38,373 Cost of shares redeemed (307,887 ) (567,978 ) (142,546 ) (422,309 ) (39,645 ) (152,726 ) (540,322 ) (504,378 ) (291,023 ) (457,951 ) (135,433 ) (300,845 ) (37,571 ) (131,913 ) (462,865 ) (398,444 ) Net increase (decrease) from trust share transactions (630,717 ) (120,856 ) (3,365,708 ) (1,334,509 ) (16,639 ) 1,117,690 (2,234,162 ) 1,428,764 Net increase (decrease) in net assets (53,431 ) (997,583 ) (2,799,310 ) (2,349,994 ) 646,052 440,685 (1,381,930 ) (491,721 ) Net Assets Beginning of period 24,955,377 25,952,960 25,615,027 27,965,021 21,927,110 21,486,425 53,826,792 54,318,513 End of period † $ 24,901,946 $ 24,955,377 $ 22,815,717 $ 25,615,027 $ 22,573,162 $ 21,927,110 $ 52,444,862 $ 53,826,792 †Includes undistributed net investment income of $ 42,581 $ 47,871 $ 1,613 $ 10,261 $ 36,811 $ 35,978 $ 100,273 $ 92,930 * Trust Shares Issued and Redeemed Class A: Sold 104,166 239,124 27,455 135,776 74,348 218,572 182,002 302,907 Issued for distributions reinvested 32,963 61,963 30,787 83,406 26,754 49,250 59,474 113,958 Redeemed. (166,997 ) (272,254 ) (334,048 ) (303,380 ) (99,077 ) (167,028 ) (384,051 ) (275,810 ) Net increase (decrease) in Class A trust shares outstanding (29,868 ) 28,833 (275,806 ) (84,198 ) 2,025 100,794 (142,575 ) 141,055 Class B: Sold 822 7,512 — 7,745 — 1,245 4,967 5,154 Issued for distributions reinvested 666 1,839 607 2,166 175 479 1,110 2,940 Redeemed. (27,031 ) (48,165 ) (12,225 ) (34,585 ) (3,314 ) (12,325 ) (42,964 ) (38,492 ) Net decrease in Class B trust shares outstanding (25,543 ) (38,814 ) (11,618 ) (24,674 ) (3,139 ) (10,601 ) (36,887 ) (30,398 ) 66 See notes to financial statements 67 Statements of Changes in Net Assets FIRST INVESTORS TAX EXEMPT FUNDS SINGLE STATE TAX EXEMPT FUND NEW YORK NORTH CAROLINA OHIO 1/1/11 to 1/1/10 to 1/1/11 to 1/1/10 to 1/1/11 to 1/1/10 to 6/30/11 12/31/10 6/30/11 12/31/10 6/30/11 12/31/10 Increase (Decrease) in Net Assets From Operations Net investment income $ 3,135,719 $ 6,160,438 $ 469,822 $ 998,818 $ 460,229 $ 918,628 Net realized gain (loss) on investments and swap agreements (565,714 ) (59,110 ) (105,191 ) 132,183 (124,140 ) (25,790 ) Net unrealized appreciation (depreciation) of investments 4,142,668 (4,826,571 ) 756,352 (875,713 ) 494,823 (716,203 ) Net increase in net assets resulting from operations 6,712,673 1,274,757 1,120,983 255,288 830,912 176,635 Distributions to Shareholders Net investment income – Class A (3,108,117 ) (6,095,313 ) (456,602 ) (938,303 ) (448,429 ) (896,333 ) Net investment income – Class B (21,466 ) (64,165 ) (14,432 ) (59,324 ) (7,500 ) (29,179 ) Net realized gains – Class A — — — (23,111 ) — (32,327 ) Net realized gains – Class B — — — (1,207 ) — (793 ) Total distributions. (3,129,583 ) (6,159,478 ) (471,034 ) (1,021,945 ) (455,929 ) (958,632 ) Trust Share Transactions * Class A: Proceeds from shares sold 5,188,968 15,968,441 640,075 1,318,518 743,374 2,363,956 Reinvestment of distributions. 2,230,858 4,415,171 357,374 743,368 340,128 725,267 Cost of shares redeemed (7,523,628 ) (15,679,088 ) (1,373,675 ) (2,672,781 ) (2,398,335 ) (1,876,355 ) (103,802 ) 4,704,524 (376,226 ) (610,895 ) (1,314,833 1,212,868 Class B: Proceeds from shares sold 74,769 121,433 677 81,957 2,250 12,465 Reinvestment of distributions. 19,653 56,067 10,652 49,703 6,344 24,527 Cost of shares redeemed (399,754 ) (1,069,210 ) (551,742 ) (1,115,308 ) (165,021 ) (563,671 ) (305,332 ) (891,710 ) (540,413 ) (983,648 ) (156,427 ) (526,679 ) Net increase (decrease) from trust share transactions (409,134 ) 3,812,814 (916,639 ) (1,594,543 ) (1,471,260 ) 686,189 Net increase (decrease) in net assets 3,173,956 (1,071,907 ) (266,690 ) (2,361,200 ) (1,096,277 ) (95,808 ) Net Assets Beginning of period 151,251,099 152,323,006 24,435,834 26,797,034 23,645,377 23,741,185 End of period † $ 154,425,055 $ 151,251,099 $ 24,169,144 $ 24,435,834 $ 22,549,100 $ 23,645,377 †Includes undistributed net investment income of $ 170,311 $ 164,175 $ 28,500 $ 29,712 $ 9,403 $ 5,103 * Trust Shares Issued and Redeemed Class A: Sold 370,457 1,098,647 48,618 96,202 61,310 187,085 Issued for distributions reinvested 158,586 304,409 27,049 54,495 28,121 57,772 Redeemed. (535,697 ) (1,081,175 ) (104,250 ) (195,093 ) (198,778 ) (149,298 ) Net increase (decrease) in Class A trust shares outstanding (6,654 ) 321,881 (28,583 ) (44,396 ) (109,347 ) 95,559 Class B: Sold 5,355 8,433 52 6,014 188 990 Issued for distributions reinvested 1,400 3,867 808 3,641 525 1,948 Redeemed. (28,759 ) (73,559 ) (42,081 ) (81,067 ) (13,784 ) (44,731 ) Net decrease in Class B trust shares outstanding. (22,004 ) (61,259 ) (41,221 ) (71,412 ) (13,071 ) (41,793 ) 68 See notes to financial statements 69 Statements of Changes in Net Assets FIRST INVESTORS TAX EXEMPT FUNDS SINGLE STATE TAX EXEMPT FUND OREGON PENNSYLVANIA VIRGINIA 1/1/11 to 1/1/10 to 1/1/11 to 1/1/10 to 1/1/11 to 1/1/10 to 6/30/11 12/31/10 6/30/11 12/31/10 6/30/11 12/31/10 Increase (Decrease) in Net Assets From Operations Net investment income $ 810,805 $ 1,553,295 $ 845,224 $ 1,688,119 $ 665,894 $ 1,345,342 Net realized gain (loss) on investments and swap agreements (286,933 ) 93,785 (38,042 ) 186,778 (102,438 ) 10,273 Net unrealized appreciation (depreciation) of investments 1,438,326 (1,462,591 ) 907,067 (1,337,696 ) 856,742 (913,871 ) Net increase in net assets resulting from operations 1,962,198 184,489 1,714,249 537,201 1,420,198 441,744 Distributions to Shareholders Net investment income – Class A (808,752 ) (1,524,067 ) (826,219 ) (1,639,377 ) (659,267 ) (1,298,837 ) Net investment income – Class B (11,647 ) (33,771 ) (15,422 ) (42,344 ) (7,306 ) (25,714 ) Net realized gains – Class A — (68,785 ) — (209,122 ) — — Net realized gains – Class B — (1,550 ) — (5,209 ) — — Total distributions. (820,399 ) (1,628,173 ) (841,641 ) (1,896,052 ) (666,573) (1,324,551 ) Trust Share Transactions * Class A: Proceeds from shares sold 3,378,382 7,626,519 1,669,474 2,952,091 1,446,697 4,033,248 Reinvestment of distributions. 667,530 1,335,203 506,957 1,169,843 453,921 837,576 Cost of shares redeemed (3,363,493 ) (4,007,050 ) (3,251,288 ) (5,238,902 ) (2,615,117 ) (2,804,194 ) 682,419 4,954,672 (1,074,857 ) (1,116,968 ) (714,499 ) 2,066,630 Class B: Proceeds from shares sold 1,600 81,313 22,359 103,635 1,200 20,247 Reinvestment of distributions. 10,615 31,720 11,972 35,869 5,462 20,381 Cost of shares redeemed (273,941 ) (527,527 ) (201,936 ) (560,982 ) (114,471 ) (663,550 ) (261,726 ) (414,494 ) (167,605 ) (421,478 ) (107,809 ) (622,922 ) Net increase (decrease) from trust share transactions 420,693 4,540,178 (1,242,462 ) (1,538,446 ) (822,308 ) 1,443,708 Net increase (decrease) in net assets 1,562,492 3,096,494 (369,854 ) (2,897,297 ) (68,683 ) 560,901 Net Assets Beginning of period 43,691,452 40,594,958 39,561,956 42,459,253 35,057,300 34,496,399 End of period † $ 45,253,944 $ 43,691,452 $ 39,192,102 $ 39,561,956 $ 34,988,617 $ 35,057,300 †Includes undistributed net investment income of $ 15,484 $ 25,078 $ 90,291 $ 86,708 $ 44,313 $ 44,992 * Trust Shares Issued and Redeemed Class A: Sold 261,041 569,141 132,643 226,309 114,433 309,572 Issued for distributions reinvested 51,425 99,613 40,116 90,003 35,591 64,280 Redeemed. (261,888 ) (297,587 ) (256,292 ) (402,673 ) (207,657 ) (215,621 ) Net increase (decrease) in Class A trust shares outstanding 50,578 371,167 (83,533 ) (86,361 ) (57,633 ) 158,231 Class B: Sold 125 5,928 1,787 7,921 95 1,565 Issued for distributions reinvested 820 2,370 947 2,754 430 1,568 Redeemed. (21,518 ) (39,423 ) (16,050 ) (42,888 ) (9,087 ) (51,167 ) Net decrease in Class B trust shares outstanding. (20,573 ) (31,125 ) (13,316 ) (32,213 ) (8,562 ) (48,034 ) 70 See notes to financial statements 71 Notes to Financial Statements FIRST INVESTORS TAX EXEMPT FUNDS June 30, 2011 1. Significant Accounting Policies —First Investors Tax Exempt Funds, a Delaware statutory trust (“the Trust”), is registered under the Investment Company Act of 1940 (the “1940 Act”) as a diversified, open-end management investment company. The Trust operates as a series fund, issuing shares of beneficial interest in the Tax Exempt Fund, Tax Exempt Fund II and the Single State Tax Exempt Funds, comprising the California, Connecticut, Massachusetts, Michigan, Minnesota, New Jersey, New York, North Carolina, Ohio, Oregon, Pennsylvania and Virginia Funds (each a “Fund”, collectively, the “Funds”). The Trust’s Board of Trustees (“the Board”) has approved changes recommended by management to the policies of certain Funds. Specifically, effective May 26, 2009, for the Connecticut, Massachusetts, Michigan, Minnesota, New Jersey, North Carolina, Ohio, Oregon, Pennsylvania and Virginia Funds and effective February 1, 2010, for Tax Exempt Fund, Tax Exempt Fund II, California and New York Funds, the policy of investing in insured securities was eliminated and the name of each Fund was changed to remove the word “Insured”. Each Fund accounts separately for its assets, liabilities and operations. The investment objective of each Fund is as follows: Tax Exempt Fund seeks a high level of interest income that is exempt from federal income tax and is not a tax preference item for purposes of the federal alternative minimum tax (“AMT”). Tax Exempt Fund II seeks a high level of interest income that is exempt from federal income tax and is not a tax preference item for purposes of the AMT and, secondarily, total return. Single State Tax Exempt Funds seek a high level of interest income that is exempt from both federal and state income tax for individual residents of a particular state and is not a tax preference item for purposes of the AMT. A. Security Valuation—The municipal securities in which the Funds invest are traded primarily in the over-the-counter markets. Such securities are valued daily based upon valuations provided by a pricing service approved by the Board. The pricing service considers security type, rating, market condition and yield data, as well as market quotations and prices provided by market makers. If prices are not available or determined to be unreliable, the securities are valued at fair value as determined in good faith pursuant to procedures adopted by the Board. The Funds may retain any municipal bond which is in default in the payment of principal or interest until the default has been cured, or, in the case of an insured municipal bond, the principal and interest outstanding are paid by an insurer or the 72 issuer of any letter of credit or other guarantee supporting such municipal bond. In such case, the Funds may value the defaulted bond daily based upon the value of a comparable bond which is not in default. In selecting a comparable bond, the Funds will consider security type, rating, market condition and yield. In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), investments held by the Funds are carried at “fair value”. As defined by ASC 820, fair value is defined as the price that a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs are used in determining the value of the Funds’ investments. In addition to defining fair value, ASC 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Municipal bonds are categorized in Level 2 to the extent that the inputs are observable and timely, otherwise they would be categorized as Level 3. Short-term tax exempt investments are categorized in Level 2. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 73 Notes to Financial Statements (continued) FIRST INVESTORS TAX EXEMPT FUNDS June 30, 2011 The summary of the inputs used to value each Fund’s net assets as of June 30, 2011 is as follows: Level 1 Level 2 Level 3 Investments in Municipal Bonds: Tax Exempt — $689,121,148 — Tax Exempt II — 202,351,832 — California — 32,537,064 — Connecticut — 33,524,965 — Massachusetts — 24,493,687 — Michigan — 22,465,861 — Minnesota — 22,030,304 — New Jersey — 51,967,398 — New York — 152,486,752 — North Carolina — 23,757,451 — Ohio — 22,229,495 — Oregon — 44,958,372 — Pennsylvania — 39,646,116 — Virginia — 34,430,506 — There were no transfers into or from Level 1 or Level 2 by the Funds during the six months ended June 30, 2011. B. Federal Income Taxes—It is the policy of the Funds to continue to qualify as regulated investment companies, which can distribute tax exempt dividends, by complying with the provisions available to regulated investment companies, as defined in the Internal Revenue Code. The Funds make distributions of income and net realized capital gains (in excess of any available capital loss carryovers) sufficient to relieve them from all, or substantially all, federal income taxes. At December 31, 2010, capital loss carryovers were as follows: Year Capital Loss Carryovers Expire Fund Total 2015 2016 2017 Connecticut $ 39,647 $ — $ 34,494 $ 5,153 Massachusetts 166,887 — — 166,887 Minnesota 24,765 24,765 — — New Jersey 2,554 — 2,554 — New York 634,149 — — 634,149 Virginia 289,554 — — 289,554 74 As a result of the passage of the Regulated Investment Company Modernization Act of 2011, losses incurred in this fiscal year and beyond will retain their character short-term or long-term, and will have no expiration date. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2008 – 2010, or expected to be taken in the Funds’ 2011 tax returns. The Funds identify their major tax jurisdictions as U.S. Federal, New York State and New York City; however, the Funds are not aware of any tax position for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Distributions to Shareholders—Dividends from net investment income of the Funds are declared daily and paid monthly, and distributions from net realized capital gains, if any, are generally declared and paid annually. Income dividends and capital gain distributions are determined in accordance with income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences are primarily due to differing treatments for capital loss carryforwards, deferral of wash sales and post-October losses. D. Expense Allocation/Class Allocation—Direct expenses attributable to a Fund are charged to and paid from the assets of that Fund. General expenses of the Trust are allocated among and charged to the assets of each Fund in the Trust on a fair and equitable basis, which is based on the relative assets of each Fund or the nature of the services performed and relative applicability to each Fund. E. Security Transactions and Investment Income—Security transactions are generally accounted for on the first business day following the date the securities are purchased or sold, except for financial reporting purposes, which is trade date. Investments in securities issued on a when-issued or delayed delivery basis are generally reflected in the assets of the Funds on the first business day following the date the securities are purchased and the Funds segregate assets for these transactions. Cost is determined, and gains and losses are based on the identified cost basis for both financial statement and federal income tax purposes. Interest income is earned from settlement date and recorded on the accrual basis. Premiums and discounts on securities are amortized using the interest method. Estimated expenses are accrued daily. For the six months ended June 30, 2011, The Bank of New York Mellon, custodian of the Funds, has provided credits in the amount of $19 against custodian charges based on the uninvested cash balances of the Funds. The Funds also reduced expenses through 75 Notes to Financial Statements (continued) FIRST INVESTORS TAX EXEMPT FUNDS June 30, 2011 brokerage service arrangements. For the six months ended June 30, 2011, the Funds’ expense reduction under these arrangements amounted to $6,041. F. Derivatives—The Funds may invest in derivatives such as futures contracts (“futures contracts”), options on futures contracts (“options”), inverse floating rate securities (“inverse floaters”), interest rate swap agreements (“swap agreements”) and Municipal Market Data rate locks (“MMD Rate Locks”) to increase income, hedge against changes in interest rates or enhance potential return. The Funds may enter into interest rate futures contracts on U.S. Treasury obligations and options thereon that are traded on a U.S. exchange. An interest rate futures contract provides for the future sale by one party and the purchase by another party of a specified amount of a particular financial instrument (debt security) at a specified price, date, time and place. Such investments may be used for the purpose of hedging against changes in the value of a Fund’s portfolio securities due to anticipated changes in interest rates and market conditions. A public market exists for interest rate futures contracts covering a number of debt securities, including long-term U.S. Treasury Bonds, 10-year U.S. Treasury Notes and three-month U.S. Treasury Bills. No price is paid upon entering into futures contracts. Instead, upon entering into a futures contract, the Funds are required to deposit with their custodian in a segregated account in the name of the futures broker through which the transaction is effected an amount of cash or U.S. Government securities generally equal to 3%–5% or less of the contract value. This amount is known as “initial margin.” An option on an interest rate futures contract generally gives the purchaser the right, in return for the premium paid, to assume a position in a futures contract at a specified exercise price at any time prior to the expiration date of the option. The Funds may purchase put and call options on interest rate futures contracts on U.S. Treasury obligations which are traded on a U.S. exchange as a hedge against changes in interest rates, and may enter into closing transactions with respect to such options to terminate existing positions. There is no guarantee such closing transactions can be effected. When writing a call or put option on a futures contract, margin also must be deposited in accordance with applicable exchange rules. Initial margin on futures contracts is in the nature of a performance bond or good-faith deposit that is returned to a Fund upon termination of the transaction, assuming all obligations have been satisfied. Under certain circumstances, such as periods of high volatility, a Fund may be required by an exchange to increase the level of its initial margin payment. Subsequent payments, called “variation margin,” to and from the broker, are made on a daily basis as the value of the futures position varies, a process known as “marking to market.” Variation margin does not involve borrowing to finance the futures transactions, but rather represents a daily settlement of a Fund’s obligation to or 76 from a clearing organization. A Fund is also obligated to make initial and variation margin payments when it writes options on futures contracts. To the extent that a Fund participates in the futures or options markets, it will incur investment risks and transaction costs to which it would not be subject absent the use of these strategies. The use of these strategies involves certain special risks, including: (1) dependence on the adviser’s ability to predict correctly movements in the direction of interest rates and securities prices; (2) imperfect correlation between the price of futures contracts and options thereon and movements in the prices of the securities or currencies being hedged; (3) the fact that skills needed to use these strategies are different from those needed to select portfolio securities; (4) the leverage (if any) that is created by investing in the option or futures contract; and (5) the possible absence of a liquid secondary market for any particular instrument at any time. If the adviser’s prediction of movements in the direction of the securities and interest rate markets is inaccurate, the adverse consequences to that Fund may leave it in a worse position than if such strategies were not used. For the six months ended June 30, 2011, the Funds had no investments in futures contracts or options. Inverse floaters are securities on which the rate of interest varies inversely with interest rates on other securities or the value of an index. For example, an inverse floater may pay interest at a rate that increases as a specified interest rate index decreases but decreases as that index increases. The secondary market for inverse floaters may be limited and they may be illiquid. The market values of such securities generally are more volatile than the market values of ordinary fixed rate obligations. The interest rates on inverse floaters may be significantly reduced, even to zero, if interest rates rise. The Funds may enter into transactions in which they transfer fixed rate bonds to trusts in exchange for cash and residual interests in the trusts’ assets and cash flows, which are in the form of inverse floating rate securities. The inverse floating rate securities issued in connection with the trusts give the Funds the right (1) to cause the holders of the floating rate notes to tender the notes at par and (2) to transfer the fixed rate bond from the trusts to the Funds, thereby collapsing the trusts. The Funds account for these transactions as secured borrowings, with the fixed rate bonds remaining in the Funds’ investment assets, and the related floating rate notes reflected as Fund liabilities under the caption “floating rate notes issued” in the Statements of Assets and Liabilities. The notes issued by the trusts have interest rates that generally reset weekly, and the floating rate note holders have the option to tender their notes to the trusts for redemption at par at each reset date. Expenses of the trusts, including interest paid to holders of the floating rate notes, are included in the 77 Notes to Financial Statements (continued) FIRST INVESTORS TAX EXEMPT FUNDS June 30, 2011 Statements of Operations. For the six months ended June 30, 2011, the Funds had no investments in inverse floaters that were acquired through exchanges with trusts. Interest rate swap transactions are agreements between two parties to exchange interest payments on a designated amount of two different securities for a designated period of time. For example, two parties may agree to exchange interest payments on variable and fixed rate instruments. The Funds may enter into interest rate swap transactions to preserve a return or spread on a particular investment or a portion of their bond portfolios. Swap agreements are marked-to-market daily based on valuations provided by a pricing service and changes in value, if any, are recorded as unrealized appreciation or depreciation in the Statements of Operations. Gains or losses are realized upon early termination of the swap agreements. Risks may exceed the amounts shown in the Statements of Assets and Liabilities. These risks include failure of the counterparty to perform under the contract’s terms and the possible lack of liquidity with respect to the swap agreements. At June 30, 2011, the Funds had no investments in swap agreements. An MMD Rate Lock permits a Fund to lock in a specified municipal interest rate for a portion of its portfolio to preserve a return on a particular investment or a portion of its portfolio as a duration management technique or to protect against any increase in the price of securities to be purchased at a later date. MMD Rate Locks may be used for hedging purposes. There is no payment made or received at inception of the MMD Rate Lock. The net amount of the excess, if any, of a Fund’s obligations over its entitlements with respect to an MMD Rate Lock will be accrued on a daily basis and an amount of liquid assets that have an aggregate net asset value at least equal to the accrued excess will be maintained in a separate account by the Fund. In entering into MMD Rate Locks, there is a risk that municipal yields will move in the direction opposite the direction anticipated by a Fund. The use of MMD Rate Locks is a highly specialized activity that involves investment techniques and risks different than those associated with ordinary portfolio securities transactions. If the other party to an MMD Rate Lock defaults, a Fund’s risk of loss consists of the amount of payments that the Fund contractually is entitled to receive. For the six months ended June 30, 2011, the Funds had no investments in MMD Rate Locks. 78 For the six months ended June 30, 2011, the effect of derivative instruments in the Statements of Operations is as follows: Net Realized Loss on Swap Fund Agreements Tax Exempt $ (443,967) Tax Exempt II (423,113) California (31,650) Connecticut (35,870) Massachusetts (25,320) Michigan (28,040) New Jersey (44,310) North Carolina (23,210) Ohio (23,210) Oregon (44,310) G. Use of Estimates—The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. 2. Capital — The Trust is authorized to issue an unlimited number of shares of beneficial interest without par value. The Trust consists of the Funds listed on the cover page, each of which is a separate and distinct series of the Trust. Each Fund has designated two classes of shares, Class A shares and Class B shares (each, a “Class”). Each share of each Class has an equal beneficial interest in the assets, has identical voting, dividend, liquidation and other rights and is subject to the same terms and conditions except that expenses allocated to a Class may be borne solely by that Class as determined by the Trustees and a Class may have exclusive voting rights with respect to matters affecting only that Class. The Class A and Class B shares sold by the Funds have a public offering price that reflects different sales charges and expense levels. Class A shares are sold with an initial sales charge of up to 5.75% of the amount invested and together with the Class B shares are subject to distribution plan fees as described in Note 5. Class B shares are sold without an initial sales charge, 79 Notes to Financial Statements (continued) FIRST INVESTORS TAX EXEMPT FUNDS June 30, 2011 but are generally subject to a contingent deferred sales charge which declines in steps from 4% to 0% over a six-year period. Class B shares automatically convert into Class A shares after eight years. Realized and unrealized gains or losses, investment income and expenses (other than distribution plan fees) are allocated daily to each class of shares based upon the relative proportion of net assets of each class. 3. Concentration of Credit Risk — The Funds invest in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic developments in a state, industry or region. Since each Single State Tax Exempt Fund generally invests in the municipal securities of a particular state, each of these Funds is vulnerable to events in that particular state that could reduce the value of municipal securities issued within the state, including erosion of taxes or other revenues supporting debt obligations, failure of the revenue generated to meet levels sufficient to satisfy debt obligations, state budget deficits and other related financial difficulties. 4. Security Transactions —For the six months ended June 30, 2011, purchases and sales of municipal securities, other than short-term municipal notes, were as follows: Cost of Proceeds Fund Purchases of Sales Tax Exempt $ 89,849,903 $ 99,098,923 Tax Exempt II 104,937,046 104,212,086 California 4,416,702 3,823,383 Connecticut 5,283,027 6,856,736 Massachusetts 7,686,488 8,477,474 Michigan 3,780,726 7,428,655 Minnesota 2,068,935 2,359,764 New Jersey. 3,299,768 7,093,777 New York 18,467,566 20,547,014 North Carolina 4,077,378 4,957,346 Ohio 5,459,270 6,824,599 Oregon 9,425,155 8,829,962 Pennsylvania 4,467,560 5,384,947 Virginia 5,988,940 6,900,040 80 At June 30, 2011, aggregate cost and net unrealized appreciation of securities for federal income tax purposes were as follows: Gross Gross Net Aggregate Unrealized Unrealized Unrealized Fund Cost Appreciation Depreciation Appreciation Tax Exempt $642,695,833 $46,988,566 $563,251 $46,425,315 Tax Exempt II 193,236,597 9,354,751 239,516 9,115,235 California 31,106,897 1,535,971 105,804 1,430,167 Connecticut 32,164,999 1,428,048 68,082 1,359,966 Massachusetts 23,367,924 1,233,770 108,007 1,125,763 Michigan 21,172,026 1,298,485 4,650 1,293,835 Minnesota 20,887,048 1,149,563 6,307 1,143,256 New Jersey 49,040,691 2,967,966 41,259 2,926,707 New York 142,538,575 9,956,835 8,658 9,948,177 North Carolina 22,267,534 1,489,917 — 1,489,917 Ohio 21,060,914 1,168,581 — 1,168,581 Oregon 42,664,376 2,296,684 2,688 2,293,996 Pennsylvania 37,574,912 2,106,912 35,708 2,071,204 Virginia 32,737,745 1,710,292 17,531 1,692,761 5. Advisory Fee and Other Transactions With Affiliates —Certain officers and trustees of the Trust are officers and trustees of the Trust’s investment adviser, First Investors Management Company, Inc. (“FIMCO”), its underwriter, First Investors Corporation (“FIC”) and /or its transfer agent, Administrative Data Management Corp. (“ADM”). Trustees of the Trust who are not “interested persons” of the Trust as defined in the 1940 Act are remunerated by the Funds. For the six months ended June 30, 2011, total trustees fees accrued by the Funds amounted to $35,152. The Investment Advisory Agreements provide as compensation to FIMCO for each Fund, an annual fee, payable monthly, at the rate of .60% on the first $500 million of the average daily net assets of each Fund, declining by .02% on each $500 million thereafter, down to .54% on average daily net assets over $1.5 billion. For the six months ended June 30, 2011, FIMCO has voluntarily waived advisory fees in excess of .55% for each Fund. For the six months ended June 30, 2011, advisory fees accrued by the Funds to FIMCO were $4,114,528 of which $326,047 was waived as noted above. 81 Notes to Financial Statements (continued) FIRST INVESTORS TAX EXEMPT FUNDS June 30, 2011 For the six months ended June 30, 2011, FIC, as underwriter, received $1,615,914 in commissions from the sale of shares of the Funds after allowing $76,602 to other dealers. Shareholder servicing costs included $375,727 in transfer agent fees accrued to ADM. Pursuant to Distribution Plans adopted under Rule 12b-1 of the 1940 Act, each Fund is authorized to pay FIC a fee up to .30% of the average daily net assets of the Class A shares and up to 1% of the average daily net assets of the Class B shares, on an annual basis, payable monthly. The fee consists of a distribution fee and a service fee. The service fee is paid for the ongoing servicing of clients who are shareholders of that Fund. For the six months ended June 30, 2011, total distribution plan fees accrued to FIC by the Funds amounted to $2,123,422. 6. New Accounting Pronouncements —In May 2011, the Financial Accounting Standards Board issued Accounting Standards Update (“ASU”) No. 2011-04 (“ASU 2001-04”) “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (“IFRS”)” (“ASU 2001-04”). ASU 2001-04 includes common requirements for measurement of and disclosure about fair value between U.S. GAAP and IFRS. ASU 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity, and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition, ASU 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU 2011-04 and its impact on the financial statements. 7. Subsequent Events —Subsequent events occurring after June 30, 2011 have been evaluated for potential impact to this report through the date the financial statements were issued. There were no subsequent events to report that would have a material impact on the Funds’ financial statements. 82 8. Foresters Transaction —On September 21, 2010, First Investors Consolidated Corporation (“FICC”), the parent company of FIMCO, entered into an agreement with The Independent Order of Foresters (“Foresters”) pursuant to which FICC would be acquired by Foresters (the “Transaction”). The transaction was completed on January 19, 2011, after the parties obtained the required regulatory and shareholder approvals. FICC, FIMCO, First Investors Corporation, the principal underwriter of the First Investors Funds and Administrative Data Management Corp., the transfer agent for the First Investors Funds are now subsidiaries of Foresters. Foresters is a fraternal benefit society with financial services operations in Canada, the United States and the United Kingdom. 83 Financial Highlights FIRST INVESTORS TAX EXEMPT FUNDS The following table sets forth the per share operating data for a share outstanding, total return, ratios to average net assets and other supplemental data for each period indicated. P E R S H A R ED A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Realized Net Asset Assets ** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Period After Fee Before Fee Investment Investment Turnover of Period Income Investments Operations Income Gain Distributions Period Return* (in thousands) Credits Credits(a) Income Expenses Income Rate TAX EXEMPT FUND Class A 2006 $ 9.99 $ $ ) $ 3.41 % $ 1.10 %(c) 1.10 %(c) 4.14 % 1.14 %(c) 4.10 % 22 % 2007 9.86 .412 (.094 ) .318 .408 — .408 9.77 3.32 723,211 1.04 (c) 1.04 (c) 4.20 1.10 (c) 4.14 38 2008 9.77 .417 (.488 ) (.071 ) .413 .006 .419 9.28 (.73 ) 678,260 .96 .96 4.38 1.02 4.32 50 2009 9.28 .423 .523 .946 .426 — .426 9.80 10.36 715,079 .96 .96 4.40 1.02 4.34 26 2010 9.80 .424 (.346 ) .078 .426 .012 .438 9.44 .71 686,589 .96 .96 4.30 1.00 4.26 18 2011 (b) 9.44 .211 .171 .382 .212 — .212 9.61 4.10 688,161 .97 † .98 † 4.51 † 1.02 † 4.46 † 13 Class B 2006 9.97 .327 (.067 ) .260 .336 .054 .390 9.84 2.66 2,502 1.83 (c) 1.83 (c) 3.41 1.87 (c) 3.37 22 2007 9.84 .403 (.156 ) .247 .337 — .337 9.75 2.58 7,866 1.74 (c) 1.74 (c) 3.50 1.80 (c) 3.44 38 2008 9.75 .351 (.483 ) (.132 ) .342 .006 .348 9.27 (1.36 ) 6,981 1.66 1.66 3.68 1.72 3.62 50 2009 9.27 .359 .507 .866 .356 — .356 9.78 9.47 6,338 1.66 1.66 3.70 1.72 3.64 26 2010 9.78 .364 (.346 ) .018 .356 .012 .368 9.43 .11 4,081 1.66 1.66 3.60 1.70 3.56 18 2011 (b) 9.43 .190 .148 .338 .178 — .178 9.59 3.62 2,944 1.67 † 1.68 † 3.81 † 1.72 † 3.76 † 13 TAX EXEMPT FUND II Class A 2006 $ 4.82 % $ 1.00 % 1.01 % 3.47 % 1.18 % 3.29 % 112 % 2007 15.38 .528 (.155 ) .373 .523 — .523 15.23 2.49 116,011 .99 1.00 3.47 1.07 3.39 118 2008 15.23 .551 (.702 ) (.151 ) .539 — .539 14.54 (.98 ) 125,623 1.00 1.01 3.72 1.08 3.65 146 2009 14.54 .597 1.414 2.011 .591 — .591 15.96 14.02 174,905 1.00 1.00 3.89 1.07 3.82 110 2010 15.96 .604 (.483 ) .121 .616 .285 .901 15.18 .67 192,875 1.01 1.01 3.75 1.06 3.70 107 2011 (b) 15.18 .301 .366 .667 .307 — .307 15.54 4.44 198,709 1.03 † 1.03 † 3.99 † 1.08 † 3.94 † 53 Class B 2006 15.33 .419 .185 .604 .418 .136 .554 15.38 4.01 13,781 1.75 1.76 2.72 1.93 2.54 112 2007 15.38 .425 (.162 ) .263 .413 — .413 15.23 1.75 11,159 1.69 1.70 2.77 1.77 2.69 118 2008 15.23 .455 (.712 ) (.257 ) .433 — .433 14.54 (1.69 ) 8,433 1.70 1.71 3.02 1.78 2.95 146 2009 14.54 .498 1.410 1.908 .488 — .488 15.96 13.27 8,436 1.70 1.70 3.19 1.77 3.12 110 2010 15.96 .511 (.503 ) .008 .513 .285 .798 15.17 (.04 ) 5,860 1.71 1.71 3.05 1.76 3.00 107 2011 (b) 15.17 .262 .353 .615 .255 — .255 15.53 4.10 4,703 1.73 † 1.73 † 3.29 † 1.78 † 3.24 † 53 SINGLE STATE TAX EXEMPT FUNDS CALIFORNIA FUND Class A 2006 $ 4.16 % $ .85 % .86 % 3.84 % 1.07 % 3.62 % 30 % 2007 12.17 .467 (.162 ) .305 .470 .025 .495 11.98 2.56 25,669 .85 .87 3.89 1.06 3.68 49 2008 11.98 .476 (.882 ) (.406 ) .475 .009 .484 11.09 (3.46 ) 25,264 .85 .86 4.09 1.08 3.87 65 2009 11.09 .475 1.015 1.490 .480 — .480 12.10 13.62 29,206 1.01 1.01 4.04 1.08 3.97 60 2010 12.10 .479 (.408 ) .071 .480 .021 .501 11.67 .50 31,423 1.03 1.03 3.94 1.08 3.89 42 2011 (b) 11.67 .240 .190 .430 .240 — .240 11.86 3.73 32,908 1.04 † 1.04 † 4.15 † 1.09 † 4.10 † 12 Class B 2006 12.20 .387 .011 .398 .372 .056 .428 12.17 3.32 1,899 1.60 1.61 3.09 1.82 2.87 30 2007 12.17 .395 (.165 ) .230 .385 .025 .410 11.99 1.93 1,375 1.55 1.57 3.19 1.76 2.98 49 2008 11.99 .410 (.909 ) (.499 ) .392 .009 .401 11.09 (4.23 ) 953 1.55 1.56 3.39 1.78 3.17 65 2009 11.09 .392 1.025 1.417 .397 — .397 12.11 12.92 1,089 1.71 1.71 3.34 1.78 3.27 60 2010 12.11 .426 (.438 ) (.012 ) .397 .021 .418 11.68 (.18 ) 675 1.73 1.73 3.24 1.78 3.19 42 2011 (b) 11.68 .229 .160 .389 .199 — .199 11.87 3.36 509 1.74 † 1.74 † 3.45 † 1.79 † 3.40 † 12 84 85 Financial Highlights (continued) FIRST INVESTORS TAX EXEMPT FUNDS P E R S H A R E D A T A R A T I O S / S U P P L E M E N T A L D A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Realized Net Asset Assets** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Period After Fee Before Fee Investment Investment Turnover of Period Income Investments Operations Income Gain Distributions Period Return* (in thousands) Credits Credits(a) Income Expenses Income Rate CONNECTICUT FUND Class A 2006 $ $ $ ) $ 3.83 % $ .88 % .89 % 3.77 % 1.08 % 3.57 % 32 % 2007 13.19 .488 (.107 ) .381 .481 — .481 13.09 2.96 36,062 .90 .91 3.75 1.06 3.59 27 2008 13.09 .499 (.766 ) (.267 ) .493 — .493 12.33 (2.08 ) 33,740 .90 .91 3.90 1.08 3.73 55 2009 12.33 .505 1.062 1.567 .507 — .507 13.39 12.88 36,229 1.01 1.01 3.87 1.08 3.80 20 2010 13.39 .502 (.465 ) .037 .507 — .507 12.92 .20 33,912 1.02 1.02 3.74 1.07 3.69 15 2011 (b) 12.92 .252 .269 .521 .251 — .251 13.19 4.08 33,097 1.03 † 1.03 † 3.92 † 1.08 † 3.87 † 15 Class B 2006 13.22 .398 (.008 ) .390 .405 .045 .450 13.16 3.01 3,299 1.63 1.64 3.02 1.83 2.82 32 2007 13.16 .394 (.096 ) .298 .388 — .388 13.07 2.31 2,244 1.60 1.61 3.05 1.76 2.89 27 2008 13.07 .408 (.759 ) (.351 ) .399 — .399 12.32 (2.72 ) 1,885 1.60 1.61 3.20 1.78 3.03 55 2009 12.32 .415 1.048 1.463 .413 — .413 13.37 12.00 1,557 1.71 1.71 3.17 1.78 3.10 20 2010 13.37 .411 (.470 ) (.059 ) .411 — .411 12.90 (.52 ) 888 1.72 1.72 3.04 1.77 2.99 15 2011 (b) 12.90 .209 .273 .482 .202 — .202 13.18 3.77 735 1.73 † 1.73 † 3.22 † 1.78 † 3.17 † 15 MASSACHUSETTS FUND Class A 2006 $ $ $ ) $ 3.42 % $ .78 % .80 % 3.98 % 1.12 % 3.64 % 16 % 2007 11.75 .462 (.141 ) .321 .468 .033 .501 11.57 2.81 24,120 .75 .77 3.98 1.08 3.65 40 2008 11.57 .463 (.789 ) (.326 ) .468 .006 .474 10.77 (2.90 ) 22,642 .75 .76 4.13 1.11 3.78 39 2009 10.77 .453 .921 1.374 .444 — .444 11.70 12.94 24,776 1.03 1.03 3.97 1.10 3.90 42 2010 11.70 .456 (.406 ) .050 .450 — .450 11.30 .35 24,258 1.05 1.05 3.88 1.10 3.83 20 2011 (b) 11.30 .224 .262 .486 .226 — .226 11.56 4.35 24,484 1.08 † 1.08 † 3.99 † 1.13 † 3.94 † 32 Class B 2006 11.88 .386 (.074 ) .312 .377 .055 .432 11.76 2.69 2,217 1.53 1.55 3.23 1.87 2.89 16 2007 11.76 .390 (.151 ) .239 .386 .033 .419 11.58 2.09 1,726 1.45 1.47 3.28 1.78 2.95 40 2008 11.58 .388 (.793 ) (.405 ) .389 .006 .395 10.78 (3.57 ) 1,485 1.45 1.46 3.43 1.81 3.08 39 2009 10.78 .388 .907 1.295 .365 — .365 11.71 12.15 1,177 1.73 1.73 3.27 1.80 3.20 42 2010 11.71 .412 (.450 ) (.038 ) .372 — .372 11.30 (.41 ) 697 1.75 1.75 3.18 1.80 3.13 20 2011 (b) 11.30 .254 .203 .457 .187 — .187 11.57 4.09 418 1.78 † 1.78 † 3.29 † 1.83 † 3.24 † 32 MICHIGAN FUND Class A 2006 $ $ $ ) $ 3.68 % $ .90 % .91 % 3.96 % 1.11 % 3.75 % 39 % 2007 12.21 .479 (.139 ) .340 .480 — .480 12.07 2.86 28,063 .90 .90 3.97 1.09 3.78 26 2008 12.07 .479 (.641 ) (.162 ) .478 — .478 11.43 (1.35 ) 28,056 .90 .91 4.08 1.10 3.89 31 2009 11.43 .480 .696 1.176 .486 — .486 12.12 10.46 27,142 1.03 1.03 4.04 1.10 3.97 31 2010 12.12 .479 (.340 ) .139 .486 .123 .609 11.65 1.07 25,111 1.04 1.04 3.92 1.09 3.87 36 2011 (b) 11.65 .237 .294 .531 .241 — .241 11.94 4.61 22,438 1.09 † 1.09 † 4.08 † 1.14 † 4.03 † 16 Class B 2006 12.33 .393 (.046 ) .347 .407 .080 .487 12.19 2.88 2,043 1.65 1.66 3.21 1.86 3.00 39 2007 12.19 .394 (.141 ) .253 .393 — .393 12.05 2.13 1,846 1.60 1.60 3.27 1.79 3.08 26 2008 12.05 .399 (.637 ) (.238 ) .392 — .392 11.42 (1.99 ) 1,473 1.60 1.61 3.38 1.80 3.19 31 2009 11.42 .406 .686 1.092 .402 — .402 12.11 9.69 823 1.73 1.73 3.34 1.80 3.27 31 2010 12.11 .399 (.344 ) .055 .402 .123 .525 11.64 .38 504 1.74 1.74 3.22 1.79 3.17 36 2011 (b) 11.64 .200 .289 .489 .199 — .199 11.93 4.24 378 1.79 † 1.79 † 3.38 † 1.84 † 3.33 † 16 86 87 Financial Highlights (continued) FIRST INVESTORS TAX EXEMPT FUNDS P E R S H A R ED A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Realized Net Asset Assets** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Period After Fee Before Fee Investment Investment Turnover of Period Income Investments Operations Income Gain Distributions Period Return* (in thousands) Credits Credits(a) Income Expenses Income Rate MINNESOTA FUND Class A 2006 $ — $ $ 4.16 % $ .65 % .67 % 4.01 % 1.14 % 3.52 % 35 % 2007 11.85 .460 (.112 ) .348 .458 — .458 11.74 3.02 16,070 .67 .69 3.92 1.13 3.46 47 2008 11.74 .457 (.400 ) .057 .457 — .457 11.34 .53 19,104 .67 .68 4.00 1.11 3.57 25 2009 11.34 .426 .712 1.138 .418 — .418 12.06 10.16 21,211 1.05 1.05 3.60 1.12 3.53 22 2010 12.06 .440 (.356 ) .084 .434 — .434 11.71 .63 21,784 1.05 1.05 3.63 1.10 3.58 30 2011 (b) 11.71 .222 .350 .572 .222 — .222 12.06 4.93 22,463 1.06 † 1.06 † 3.79 † 1.11 † 3.74 † 9 Class B 2006 11.86 .388 (.002 ) .386 .386 — .386 11.86 3.32 616 1.40 1.42 3.26 1.89 2.77 35 2007 11.86 .382 (.116 ) .266 .376 — .376 11.75 2.30 527 1.37 1.39 3.22 1.83 2.76 47 2008 11.75 .395 (.417 ) (.022 ) .378 — .378 11.35 (.16 ) 319 1.37 1.38 3.30 1.81 2.87 25 2009 11.35 .354 .695 1.049 .339 — .339 12.06 9.33 276 1.75 1.75 2.90 1.82 2.83 22 2010 12.06 .412 (.406 ) .006 .356 — .356 11.71 (.02 ) 144 1.75 1.75 2.93 1.80 2.88 30 2011 (b) 11.71 .222 .311 .533 .183 — .183 12.06 4.59 110 1.76 † 1.76 † 3.09 † 1.81 † 3.04 † 9 NEW JERSEY FUND Class A 2006 $ $ $ ) $ 3.57 % $ .95 % .96 % 3.77 % 1.06 % 3.66 % 19 % 2007 12.83 .483 (.131 ) .352 .484 .068 .552 12.63 2.82 50,444 .95 .96 3.80 1.07 3.68 37 2008 12.63 .484 (.599 ) (.115 ) .484 .011 .495 12.02 (.92 ) 48,137 .95 .96 3.90 1.08 3.78 37 2009 12.02 .508 .990 1.498 .498 — .498 13.02 12.63 52,592 .99 .99 4.00 1.06 3.93 40 2010 13.02 .521 (.453 ) .068 .518 — .518 12.57 .44 52,542 .99 .99 3.99 1.04 3.94 21 2011 (b) 12.57 .263 .208 .471 .261 — .261 12.78 3.79 51,609 1.00 † 1.01 † 4.22 † 1.06 † 4.16 † 6 Class B 2006 12.91 .388 (.033 ) .355 .374 .071 .445 12.82 2.80 4,929 1.70 1.71 3.02 1.81 2.91 19 2007 12.82 .395 (.134 ) .261 .393 .068 .461 12.62 2.09 4,231 1.65 1.66 3.10 1.77 2.98 37 2008 12.62 .406 (.515 ) (.109 ) .394 .107 .501 12.01 (1.64 ) 2,616 1.65 1.66 3.20 1.78 3.08 37 2009 12.01 .437 .982 1.419 .409 — .409 13.02 11.94 1,727 1.69 1.69 3.30 1.76 3.23 40 2010 13.02 .448 (.479 ) (.031 ) .429 — .429 12.56 (.31 ) 1,285 1.69 1.69 3.29 1.74 3.24 21 2011 (b) 12.56 .263 .174 .437 .217 — .217 12.78 3.51 835 1.70 † 1.71 † 3.52 † 1.76 † 3.46 † 6 NEW YORK FUND Class A 2006 $ $ $ ) $ $ — $ $ 3.55 % $ .97 % .98 % 3.78 % 1.03 % 3.73 % 24 % 2007 14.33 .536 (.136 ) .400 .540 — .540 14.19 2.87 148,128 .96 .97 3.78 1.03 3.71 42 2008 14.19 .543 (.742 ) (.199 ) .541 — .541 13.45 (1.42 ) 138,706 .97 .97 3.93 1.04 3.86 42 2009 13.45 .578 .949 1.527 .567 — .567 14.41 11.52 149,941 .96 .96 4.10 1.03 4.03 38 2010 14.41 .576 (.450 ) .126 .576 — .576 13.96 .79 149,798 .97 .97 3.97 1.02 3.92 29 2011 (b) 13.96 .290 .340 .630 .290 — .290 14.30 4.56 153,251 .98 † .98 † 4.17 † 1.03 † 4.12 † 12 Class B 2006 14.35 .434 (.043 ) .391 .431 — .431 14.31 2.77 5,847 1.72 1.73 3.03 1.78 2.98 24 2007 14.31 .435 (.127 ) .308 .438 — .438 14.18 2.20 4,881 1.66 1.67 3.08 1.73 3.01 42 2008 14.18 .443 (.744 ) (.301 ) .439 — .439 13.44 (2.15 ) 3,092 1.67 1.67 3.23 1.74 3.16 42 2009 13.44 .481 .944 1.425 .465 — .465 14.40 10.73 2,382 1.66 1.66 3.40 1.73 3.33 38 2010 14.40 .481 (.447 ) .034 .474 — .474 13.96 .16 1,453 1.67 1.67 3.27 1.72 3.22 29 2011 (b) 13.96 .247 .322 .569 .239 — .239 14.29 4.11 1,174 1.68 † 1.68 † 3.47 † 1.73 † 3.42 † 12 88 89 Financial Highlights (continued) FIRST INVESTORS TAX EXEMPT FUNDS P E R S H A R ED A T A R A T I O S / S U P P L E M E N T A L D A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Realized Net Asset Assets** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Period After Fee Before Fee Investment Investment Turnover of Period Income Investments Operations Income Gain Distributions Period Return* (in thousands) Credits Credits(a) Income Expenses Income Rate NORTH CAROLINA FUND Class A 2006 $ 4.20 % $ .75 % .77 % 3.85 % 1.09 % 3.51 % 34 % 2007 13.27 .504 (.131 ) .373 .504 .019 .523 13.12 2.89 22,905 .75 .76 3.85 1.07 3.53 20 2008 13.12 .511 (.601 ) (.090 ) .506 .004 .510 12.52 (.67 ) 22,817 .75 .76 4.00 1.09 3.67 46 2009 12.52 .513 1.001 1.514 .514 — .514 13.52 12.28 24,580 1.02 1.02 3.90 1.09 3.83 71 2010 13.52 .520 (.408 ) .112 .519 .013 .532 13.10 .74 23,224 1.03 1.03 3.80 1.08 3.75 18 2011 (b) 13.10 .260 .361 .621 .261 — .261 13.46 4.79 23,478 1.04 † 1.04 † 3.98 † 1.09 † 3.93 † 17 Class B 2006 13.29 .411 .039 .450 .409 .071 .480 13.26 3.45 4,116 1.50 1.52 3.10 1.84 2.76 34 2007 13.26 .410 (.133 ) .277 .408 .019 .427 13.11 2.14 3,153 1.45 1.46 3.15 1.77 2.83 20 2008 13.11 .421 (.597 ) (.176 ) .410 .004 .414 12.52 (1.34 ) 2,255 1.45 1.46 3.30 1.79 2.97 46 2009 12.52 .421 1.007 1.428 .418 — .418 13.53 11.55 2,217 1.72 1.72 3.20 1.79 3.13 71 2010 13.53 .428 (.422 ) .006 .423 .013 .436 13.10 (.04 ) 1,212 1.73 1.73 3.10 1.78 3.05 18 2011 (b) 13.10 .225 .348 .573 .213 — .213 13.46 4.42 691 1.74 † 1.74 † 3.28 † 1.79 † 3.23 † 17 OHIO FUND Class A 2006 $ $ $ ) $ 3.86 % $ .75 % .77 % 4.05 % 1.11 % 3.69 % 11 % 2007 12.44 .488 (.074 ) .414 .492 .062 .554 12.30 3.42 21,613 .75 .77 3.97 1.08 3.64 59 2008 12.30 .492 (.483 ) .009 .487 .022 .509 11.80 .11 22,189 .75 .76 4.10 1.10 3.76 46 2009 11.80 .483 .719 1.202 .484 .048 .532 12.47 10.33 22,635 1.03 1.03 3.93 1.10 3.86 42 2010 12.47 .484 (.369 ) .115 .488 .017 .505 12.08 .84 23,079 1.04 1.04 3.85 1.09 3.80 30 2011 (b) 12.08 .245 .207 .452 .242 — .242 12.29 3.79 22,134 1.06 † 1.06 † 4.09 † 1.11 † 4.04 † 24 Class B 2006 12.51 .412 (.036 ) .376 .410 .026 .436 12.45 3.07 2,952 1.50 1.52 3.30 1.86 2.94 11 2007 12.45 .404 (.076 ) .328 .406 .062 .468 12.31 2.69 2,123 1.45 1.47 3.27 1.78 2.94 59 2008 12.31 .411 (.487 ) (.076 ) .402 .022 .424 11.81 (.60 ) 1,565 1.45 1.46 3.40 1.80 3.06 46 2009 11.81 .402 .717 1.119 .401 .048 .449 12.48 9.58 1,106 1.73 1.73 3.23 1.80 3.16 42 2010 12.48 .406 (.374 ) .032 .405 .017 .422 12.09 .18 566 1.74 1.74 3.15 1.79 3.10 30 2011 (b) 12.09 .209 .192 .401 .201 — .201 12.29 3.35 415 1.76 † 1.76 † 3.39 † 1.81 † 3.34 † 24 OREGON FUND Class A 2006 $ 4.04 % $ .85 % .87 % 3.73 % 1.10 % 3.48 % 41 % 2007 13.00 .468 (.135 ) .333 .473 — .473 12.86 2.63 34,257 .90 .91 3.65 1.08 3.47 29 2008 12.86 .474 (.635 ) (.161 ) .469 — .469 12.23 (1.26 ) 35,975 .90 .91 3.79 1.09 3.61 44 2009 12.23 .482 1.079 1.561 .481 — .481 13.31 12.91 39,182 1.01 1.01 3.71 1.08 3.64 35 2010 13.31 .485 (.397 ) .088 .487 .021 .508 12.89 .58 42,724 1.02 1.02 3.61 1.07 3.56 16 2011 (b) 12.89 .241 .343 .584 .244 — .244 13.23 4.59 44,533 1.03 † 1.03 † 3.76 † 1.08 † 3.71 † 20 Class B 2006 12.94 .384 .034 .418 .384 .004 .388 12.97 3.28 2,436 1.60 1.62 2.98 1.85 2.73 41 2007 12.97 .376 (.135 ) .241 .381 — .381 12.83 1.90 1,839 1.60 1.61 2.95 1.78 2.77 29 2008 12.83 .386 (.629 ) (.243 ) .377 — .377 12.21 (1.91 ) 1,668 1.60 1.61 3.09 1.79 2.91 44 2009 12.21 .392 1.076 1.468 .388 — .388 13.29 12.14 1,413 1.71 1.71 3.01 1.78 2.94 35 2010 13.29 .393 (.397 ) (.004 ) .395 .021 .416 12.87 (.11 ) 967 1.72 1.72 2.91 1.77 2.86 16 2011 (b) 12.87 .198 .340 .538 .198 — .198 13.21 4.22 721 1.73 † 1.73 † 3.06 † 1.78 † 3.01 † 20 90 91 Financial Highlights (continued) FIRST INVESTORS TAX EXEMPT FUNDS P E R S H A R ED A T A R A T I O S / S U P P L E M E N T A L D A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Realized Net Asset Assets** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Period After Fee Before Fee Investment Investment Turnover of Period Income Investments Operations Income Gain Distributions Period Return* (in thousands) Credits Credits(a) Income Expenses Income Rate PENNSYLVANIA FUND Class A 2006 $ $ $ ) $ 3.94 % $ .90 % .91 % 3.89 % 1.08 % 3.71 % 38 % 2007 12.86 .496 (.114 ) .382 .495 .027 .522 12.72 3.05 39,830 .90 .91 3.91 1.06 3.75 40 2008 12.72 .502 (.476 ) .026 .495 .011 .506 12.24 .25 36,747 .90 .90 4.04 1.08 3.86 55 2009 12.24 .525 .743 1.268 .518 — .518 12.99 10.50 41,046 1.00 1.00 4.11 1.07 4.04 56 2010 12.99 .533 (.364 ) .169 .531 .068 .599 12.56 1.24 38,601 1.01 1.01 4.07 1.06 4.02 46 2011 (b) 12.56 .270 .268 .538 .268 — .268 12.83 4.33 38,380 1.02 † 1.02 † 4.31 † 1.07 † 4.26 † 11 Class B 2006 12.93 .410 (.006 ) .404 .400 .064 .464 12.87 3.18 2,796 1.65 1.66 3.14 1.83 2.96 38 2007 12.87 .414 (.122 ) .292 .405 .027 .432 12.73 2.33 2,315 1.60 1.61 3.21 1.76 3.05 40 2008 12.73 .420 (.481 ) (.061 ) .408 .011 .419 12.25 (.45 ) 1,968 1.60 1.60 3.34 1.78 3.16 55 2009 12.25 .465 .706 1.171 .431 — .431 12.99 9.67 1,413 1.70 1.70 3.41 1.77 3.34 56 2010 12.99 .479 (.398 ) .081 .443 .068 .511 12.56 .56 961 1.71 1.71 3.37 1.76 3.32 46 2011 (b) 12.56 .252 .252 .504 .224 — .224 12.84 4.06 812 1.72 † 1.72 † 3.61 † 1.77 † 3.56 † 11 VIRGINIA FUND Class A 2006 $ 3.95 % $ .90 % .91 % 3.81 % 1.10 % 3.61 % 29 2007 12.97 .483 (.151 ) .332 .488 .054 .542 12.76 2.62 32,637 .90 .91 3.77 1.08 3.59 40 2008 12.76 .482 (.575 ) (.093 ) .475 .002 .477 12.19 (.72 ) 29,464 .90 .91 3.87 1.09 3.69 53 2009 12.19 .482 .770 1.252 .482 — .482 12.96 10.42 33,321 1.02 1.02 3.80 1.09 3.73 25 2010 12.96 .496 (.327 ) .169 .489 — .489 12.64 1.25 34,516 1.02 1.02 3.81 1.07 3.76 24 2011 (b) 12.64 .246 .290 .536 .246 — .246 12.93 4.28 34,545 1.03 † 1.03 † 3.90 † 1.08 † 3.85 † 17 Class B 2006 13.02 .395 .013 .408 .386 .102 .488 12.94 3.19 1,476 1.65 1.66 3.06 1.85 2.86 29 2007 12.94 .393 (.154 ) .239 .395 .054 .449 12.73 1.89 1,488 1.60 1.61 3.07 1.78 2.89 40 2008 12.73 .394 (.569 ) (.175 ) .383 .002 .385 12.17 (1.37 ) 1,386 1.60 1.61 3.17 1.79 2.99 53 2009 12.17 .395 .758 1.153 .393 — .393 12.93 9.59 1,176 1.72 1.72 3.10 1.79 3.03 25 2010 12.93 .419 (.342 ) .077 .397 — .397 12.61 .54 541 1.72 1.72 3.11 1.77 3.06 24 2011 (b) 12.61 .210 .280 .490 .200 — .200 12.90 3.92 443 1.73 † 1.73 † 3.20 † 1.78 † 3.15 † 17 * Calculated without sales charges. ** Net of expenses waived or assumed by the investment adviser (Note 5). † Annualized. (a) The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements (Note 1E). (b) For the period January 1, 2011 to June 30, 2011. (c) The expense ratios of Tax Exempt Fund includes interest expense as follows: Year Ended December 31, 2006 0.11 % Year Ended December 31, 2007 0.08 % 92 See notes to financial statements 93 Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Trustees of First Investors Tax Exempt Funds We have audited the accompanying statements of assets and liabilities, including the portfolios of investments, of the Tax Exempt Fund, Tax Exempt Fund II, and the twelve Funds comprising the Single State Tax Exempt Fund, as of June 30, 2011, the related statements of operations, the statements of changes in net assets, and the financial highlights for each of the periods indicated thereon. These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Funds are not required to have nor were we engaged to perform an audit of the Funds’ internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of June 30, 2011, by correspondence with the custodian and brokers. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Tax Exempt Fund, Tax Exempt Fund II, and the twelve Funds comprising the Single State Tax Exempt Fund, as of June 30, 2011, and the results of their operations, changes in their net assets, and their financial highlights for periods presented, in conformity with accounting principles generally accepted in the United States of America. Tait, Weller & Baker LLP Philadelphia, Pennsylvania August 26, 2011 94 FIRST INVESTORS TAX EXEMPT FUNDS Trustees Charles R. Barton, III Stefan L. Geiringer Robert M. Grohol Christopher H. Pinkerton Arthur M. Scutro, Jr. Mark R. Ward Officers Christopher H. Pinkerton President Marc S. Milgram Chief Compliance Officer Joseph I. Benedek Treasurer Mark S. Spencer Assistant Treasurer Mary C. Carty Secretary Carol Lerner Brown Assistant Secretary 95 FIRST INVESTORS TAX EXEMPT FUNDS Shareholder Information Investment Adviser First Investors Management Company, Inc. 110 Wall Street New York, NY 10005 Underwriter First Investors Corporation 110 Wall Street New York, NY 10005 Custodian The Bank of New York Mellon One Wall Street New York, NY 10286 Transfer Agent Administrative Data Management Corp. Raritan Plaza I – 8th Floor Edison, NJ 08837-3620 Independent Registered Public Accounting Firm Tait, Weller & Baker LLP 1818 Market Street Philadelphia, PA 19103 Legal Counsel K&L Gates LLP 1treet, N.W. Washington, DC 20006 96 A description of the policies and procedures that the Funds use to vote proxies relating to portfolio securities is available, without charge, upon request by calling toll free 1-800-423-4026 or can be viewed online or downloaded from the EDGAR database on the Securities and Exchange Commission’s (“SEC”) internet website at http://www.sec.gov . In addition, information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, is available, without charge, upon request in writing or by calling 1-800-423-4026 and on the SEC’s internet website at http://www.sec.gov . The Funds file their complete schedule of portfolio holdings with the SEC on Form N-Q, for the first and third quarters of each fiscal year. The Funds’ Form N-Q is available on the SEC’s website at http://www.sec.gov ; and may also be reviewed and copied at the SEC’s Public Reference Room in Washington DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The schedule of portfolio holdings is also available, without charge, upon request in writing or by calling 1-800-423-4026. 97 Item 2. Code of Ethics Not applicable Item 3. Audit Committee Financial Expert Not applicable Item 4. Principal Accountant Fees and Services Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments Schedule is included as part of the report to shareholders filed under Item 1 of this Form. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies Not applicalbe Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers Not applicable Item 10. Submission of Matters to a Vote of Security Holders There were no material changes to the procedure by which shareholders may recommend nominees to the Registrant's Board of Trustees. Item 11. Controls and Procedures (a) The Registrant's Principal Executive Officer and Principal Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective, based on their evaluation of these disclosure controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940 as amended) that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits (a)(1) Code of Ethics - Not applicable (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 - Filed herewith (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 - Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. First Investors Tax Exempt Funds By /S/ CHRISTOPHER H. PINKERTON Christopher H. Pinkerton President and Principal Executive Officer Date: September 7, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. First Investors Tax Exempt Funds By /S/ CHRISTOPHER H. PINKERTON Christopher H. Pinkerton President and Principal Executive Officer By /S/ JOSEPH I. BENEDEK Joseph I. Benedek Treasurer and Principal Financial Officer Date: September 7, 2011
